UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05150 Cornerstone Strategic Value Fund, Inc. (Exact name of registrant as specified in charter) 200A Executive Drive Edgewood, NY (Address of principal executive offices) (Zip code) Frank J. Maresca AST Fund Solutions, LLC,200A Executive Drive Edgewood, NY 11717 (Name and address of agent for service) Registrant's telephone number, including area code: (866)668-6558 Date of fiscal year end: December 31 Date of reporting period: July 1, 2012 - June 30, 2013 ITEM 1. PROXY VOTING RECORD. Company Name Ticker CUSIP Meeting Date Proposal Number Proposal Description Proponent Mgmt Recommendation Vote Cast For / Against Mgmt 3M Co. MMM 88579Y101 5/14/2013 1 Elect Linda G. Alvarado Management For For For 3M Co. MMM 88579Y101 5/14/2013 2 Elect Vance D. Coffman Management For For For 3M Co. MMM 88579Y101 5/14/2013 3 Elect Michael L. Eskew Management For For For 3M Co. MMM 88579Y101 5/14/2013 4 Elect W. James Farrell Management For For For 3M Co. MMM 88579Y101 5/14/2013 5 Elect Herbert L. Henkel Management For For For 3M Co. MMM 88579Y101 5/14/2013 6 Elect Muhtar Kent Management For For For 3M Co. MMM 88579Y101 5/14/2013 7 Elect Edward M. Liddy Management For For For 3M Co. MMM 88579Y101 5/14/2013 8 Elect Robert S. Morrison Management For For For 3M Co. MMM 88579Y101 5/14/2013 9 Elect Aulana L. Peters Management For Against Against 3M Co. MMM 88579Y101 5/14/2013 10 Elect Inge G. Thulin Management For For For 3M Co. MMM 88579Y101 5/14/2013 11 Elect Robert J. Ulrich Management For For For 3M Co. MMM 88579Y101 5/14/2013 12 Ratification of Auditor Management For For For 3M Co. MMM 88579Y101 5/14/2013 13 Advisory Vote on Executive Compensation Management For For For 3M Co. MMM 88579Y101 5/14/2013 14 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against For Against 3M Co. MMM 88579Y101 5/14/2013 15 Shareholder Proposal Regarding Feasibility Study on Prohibition of Political Spending Shareholder Against Against For Abbott Laboratories ABT 4/26/2013 Elect Robert J. Alpern Management For For For Abbott Laboratories ABT 4/26/2013 Elect Roxanne S. Austin Management For For For Abbott Laboratories ABT 4/26/2013 Elect Sally E. Blount Management For For For Abbott Laboratories ABT 4/26/2013 Elect W. James Farrell Management For For For Abbott Laboratories ABT 4/26/2013 Elect Edward M. Liddy Management For For For Abbott Laboratories ABT 4/26/2013 Elect Nancy McKinstry Management For For For Abbott Laboratories ABT 4/26/2013 Elect Phebe N. Novakovic Management For For For Abbott Laboratories ABT 4/26/2013 Elect William A. Osborn Management For For For Abbott Laboratories ABT 4/26/2013 Elect Samuel C. Scott III Management For For For Abbott Laboratories ABT 4/26/2013 Elect Glenn F. Tilton Management For For For Abbott Laboratories ABT 4/26/2013 Elect Miles D. White Management For For For Abbott Laboratories ABT 4/26/2013 2 Ratification of Auditor Management For For For Abbott Laboratories ABT 4/26/2013 3 Advisory Vote on Executive Compensation Management For Against Against Abbott Laboratories ABT 4/26/2013 4 Shareholder Proposal Regarding Genetically Modified Organisms Shareholder Against Against For Abbott Laboratories ABT 4/26/2013 5 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against For Abbott Laboratories ABT 4/26/2013 6 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against For Against Abbott Laboratories ABT 4/26/2013 7 Shareholder Proposal Regarding Retention of Shares Shareholder Against Against For Abbott Laboratories ABT 4/26/2013 8 Shareholder Proposal Regarding Excluding Compliance Costs for the Purposes of Executive Compensation Shareholder Against For Against Abbott Laboratories ABT 4/26/2013 9 Shareholder Proposal Regarding Compensation in the Event of a Change in Control Shareholder Against Against For Abbvie Inc. ABBV 00287Y109 5/6/2013 Elect William Burnside Management For For 98% Withhold 2% For Abbvie Inc. ABBV 00287Y109 5/6/2013 Elect Edward Rapp Management For For 99% Withhold 1% For Abbvie Inc. ABBV 00287Y109 5/6/2013 Elect Roy Roberts Management For For 98% Withhold 2% For Abbvie Inc. ABBV 00287Y109 5/6/2013 2 Ratification of Auditor Management For For 99% Against 1% For Abbvie Inc. ABBV 00287Y109 5/6/2013 3 Advisory Vote on Executive Compensation Management For For 96% Against 4% For Abbvie Inc. ABBV 00287Y109 5/6/2013 4 Frequency of Advisory Vote on Executive Compensation Management 1 Year 1YR 80% 2YR 0% 3YR 19% Abstain 1% For Abbvie Inc. ABBV 00287Y109 5/6/2013 5 2013 Stock Incentive Plan Management For For 94% Against 5% Abstain 1% For Aberdeen Emerging Markets Smaller Company Opportunities Fund, Inc. ETF 00301T102 3/14/2013 1 Amendments to Investment Objective/Investment Restriction Management For For 98% Against 2% For Aberdeen Emerging Markets Smaller Company Opportunities Fund, Inc. ETF 00301TA00 3/14/2013 Elect Enrique R. Arzac Management For For 96% Withhold 4% Against Aberdeen Emerging Markets Smaller Company Opportunities Fund, Inc. ETF 00301TA00 3/14/2013 Elect James J. Cattano Management For For 40% Withhold 60% For Aberdeen Israel Fund Inc. ISL 00301L109 3/14/2013 Elect Lawrence J. Fox Management For For 94% Withold 6% For Adams Express Co. ADX 3/19/2013 Elect Enrique R. Arzac Management For For 84% Abstain 16% Against Adams Express Co. ADX 3/19/2013 Elect Phyllis O. Bonanno Management For For 84% Abstain 16% For Adams Express Co. ADX 3/19/2013 Elect Kenneth J. Dale Management For For 84% Abstain 16% For Adams Express Co. ADX 3/19/2013 Elect Frederic A. Escherich Management For For 84% Abstain 16% For Adams Express Co. ADX 3/19/2013 Elect Roger W. Gale Management For For 84% Abstain 16% For Adams Express Co. ADX 3/19/2013 Elect Kathleen T. McGahran Management For For 84% Abstain 16% For Adams Express Co. ADX 3/19/2013 Elect Craig R. Smith Management For For 84% Abstain 16% For Adams Express Co. ADX 3/19/2013 Elect Mark E. Stoeckle Management For For 84% Abstain 16% For Adams Express Co. ADX 3/19/2013 2 Ratification of Auditor Management For For 68% Against 1% Abstain 31% For Advent Claymore Convertible Securities and Income Fund AGC 10/24/2012 1 Elect Tracy Maitland Management For For 96% Against 4% For Advent/Claymore Enhanced Growth & Income Fund LCM 00765E104 10/24/2012 1 Elect Tracy Maitland Management For For 96% Against 4% For Advent/Claymore Enhanced Growth & Income Fund LCM 00765E104 10/24/2012 2 Elect Ronald Nyberg Management For For 96% Against 4% For Aflac Incorporated AFL 5/6/2013 1 Elect Daniel P. Amos Management For For For Aflac Incorporated AFL 5/6/2013 2 Elect John Shelby Amos II Management For For For Aflac Incorporated AFL 5/6/2013 3 Elect Paul S. Amos II Management For For For Aflac Incorporated AFL 5/6/2013 4 Elect W. Paul Bowers Management For For For Aflac Incorporated AFL 5/6/2013 5 Elect Kriss Cloninger III Management For Against Against Aflac Incorporated AFL 5/6/2013 6 Elect Elizabeth J. Hudson Management For For For Aflac Incorporated AFL 5/6/2013 7 Elect Douglas W. Johnson Management For For For Aflac Incorporated AFL 5/6/2013 8 Elect Robert B. Johnson Management For For For Aflac Incorporated AFL 5/6/2013 9 Elect Charles B. Knapp Management For For For Aflac Incorporated AFL 5/6/2013 10 Elect E. Stephen Purdom Management For For For Aflac Incorporated AFL 5/6/2013 11 Elect Barbara K. Rimer Management For For For Aflac Incorporated AFL 5/6/2013 12 Elect Melvin T. Stith Management For For For Aflac Incorporated AFL 5/6/2013 13 Elect David Gary Thompson Management For For For Aflac Incorporated AFL 5/6/2013 14 Elect Takuro Yoshida Management For For For Aflac Incorporated AFL 5/6/2013 15 Advisory Vote on Executive Compensation Management For For For Aflac Incorporated AFL 5/6/2013 16 Ratification of Auditor Management For For For Air Products & Chemicals Inc. APD 1/24/2013 1 Elect William Davis, III Management For For For Air Products & Chemicals Inc. APD 1/24/2013 2 Elect W. Douglas Ford Management For For For Air Products & Chemicals Inc. APD 1/24/2013 3 Elect Evert Henkes Management For For For Air Products & Chemicals Inc. APD 1/24/2013 4 Elect Margaret McGlynn Management For For For Air Products & Chemicals Inc. APD 1/24/2013 5 Ratification of Auditor Management For For For Air Products & Chemicals Inc. APD 1/24/2013 6 Advisory Vote on Executive Compensation Management For For For Air Products & Chemicals Inc. APD 1/24/2013 7 Amendment to the Long-Term Incentive Plan Management For For For Air Products & Chemicals Inc. APD 1/24/2013 8 Shareholder Proposal Regarding Declassification of the Board Shareholder Against For Against Allergan Inc. AGN 4/30/2013 1 Elect David E.I. Pyott Management For For For Allergan Inc. AGN 4/30/2013 2 Elect Michael R. Gallagher Management For For For Allergan Inc. AGN 4/30/2013 3 Elect Deborah Dunsire Management For For For Allergan Inc. AGN 4/30/2013 4 Elect Dawn E. Hudson Management For For For Allergan Inc. AGN 4/30/2013 5 Elect Trevor M. Jones Management For For For Allergan Inc. AGN 4/30/2013 6 Elect Louis J. Lavigne, Jr. Management For For For Allergan Inc. AGN 4/30/2013 7 Elect Peter J. McDonnell Management For For For Allergan Inc. AGN 4/30/2013 8 Elect Timothy D. Proctor Management For For For Allergan Inc. AGN 4/30/2013 9 Elect Russell T. Ray Management For For For Allergan Inc. AGN 4/30/2013 10 Ratification of Auditor Management For For For Allergan Inc. AGN 4/30/2013 11 Advisory Vote on Executive Compensation Management For For For Allergan Inc. AGN 4/30/2013 12 Right to Call a Special Meeting Management For For For Allergan Inc. AGN 4/30/2013 13 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against For Against Allergan Inc. AGN 4/30/2013 14 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against For AllianzGI Equity and Convertible Income Fund NIE 00119P102 7/19/2012 Elect James Jacobson Management For For 99% Withhold 1% For AllianzGI Equity and Convertible Income Fund NIE 00119P102 7/19/2012 Elect John Maney Management For For 99% Withhold 1% For AllianzGI Global Equity & Convertible Income Fund NGZ 00119R108 12/19/2012 Elect Deborah DeCotis Management For For 97% Withhold 3% For AllianzGI Global Equity & Convertible Income Fund NGZ 00119R108 12/19/2012 Elect John Maney Management For For 97% Withhold 3% For Allstate Corp. ALL 5/21/2013 2 Elect Robert D. Beyer Management For For For Allstate Corp. ALL 5/21/2013 3 Elect Kermit R. Crawford Management For For For Allstate Corp. ALL 5/21/2013 4 Elect Jack M. Greenberg Management For For For Allstate Corp. ALL 5/21/2013 5 Elect Herbert L. Henkel Management For For For Allstate Corp. ALL 5/21/2013 6 Elect Ronald T. LeMay Management For For For Allstate Corp. ALL 5/21/2013 7 Elect Andrea Redmond Management For For For Allstate Corp. ALL 5/21/2013 8 Elect H. John Riley, Jr. Management For For For Allstate Corp. ALL 5/21/2013 9 Elect John W. Rowe Management For For For Allstate Corp. ALL 5/21/2013 10 Elect Judith A. Sprieser Management For For For Allstate Corp. ALL 5/21/2013 11 Elect Mary Alice Taylor Management For For For Allstate Corp. ALL 5/21/2013 12 Elect Thomas J. Wilson Management For For For Allstate Corp. ALL 5/21/2013 13 Advisory Vote on Executive Compensation Management For For For Allstate Corp. ALL 5/21/2013 14 2013 Equity Incentive Plan Management For For For Allstate Corp. ALL 5/21/2013 15 Ratification of Auditor Management For For For Allstate Corp. ALL 5/21/2013 16 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against Against For Allstate Corp. ALL 5/21/2013 17 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against For Allstate Corp. ALL 5/21/2013 1 Elect F. Duane Ackerman Management For For For Alpine Total Dynamic Dividend Fund AOD 5/21/2013 Elect James A. Jacobson Management For For 94% Withhold 6% For Alpine Total Dynamic Dividend Fund AOD 5/21/2013 Elect H. Guy Leibler Management For For 94% Withhold 6% For Alpine Total Dynamic Dividend Fund AOD 5/21/2013 2 Transaction of Other Business Management For For 86% Against 12% Abstain 2% Against Altria Group Inc. MO 02209S103 5/16/2013 1 Elect Gerald L. Baliles Management For For For Altria Group Inc. MO 02209S103 5/16/2013 2 Elect Martin J. Barrington Management For For For Altria Group Inc. MO 02209S103 5/16/2013 3 Elect John T. Casteen III Management For Against Against Altria Group Inc. MO 02209S103 5/16/2013 4 Elect Dinyar S. Devitre Management For For For Altria Group Inc. MO 02209S103 5/16/2013 5 Elect Thomas F. Farrell II Management For For For Altria Group Inc. MO 02209S103 5/16/2013 6 Elect Thomas W. Jones Management For For For Altria Group Inc. MO 02209S103 5/16/2013 7 Elect Debra J. Kelly-Ennis Management For For For Altria Group Inc. MO 02209S103 5/16/2013 8 Elect W. Leo Kiely III Management For For For Altria Group Inc. MO 02209S103 5/16/2013 9 Elect Kathryn B. McQuade Management For For For Altria Group Inc. MO 02209S103 5/16/2013 10 Elect George Muñoz Management For For For Altria Group Inc. MO 02209S103 5/16/2013 11 Elect Nabil Y. Sakkab Management For For For Altria Group Inc. MO 02209S103 5/16/2013 12 Ratification of Auditor Management For For For Altria Group Inc. MO 02209S103 5/16/2013 13 Advisory Vote on Executive Compensation Management For For For Altria Group Inc. MO 02209S103 5/16/2013 14 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against For American Express Co. AXP 4/29/2013 Elect Charlene Barshefsky Management For Withhold Against American Express Co. AXP 4/29/2013 Elect Ursula M. Burns Management For For For American Express Co. AXP 4/29/2013 Elect Kenneth I. Chenault Management For For For American Express Co. AXP 4/29/2013 Elect Peter Chernin Management For For For American Express Co. AXP 4/29/2013 Elect Anne Lauvergeon Management For For For American Express Co. AXP 4/29/2013 Elect Theodore J. Leonsis Management For For For American Express Co. AXP 4/29/2013 Elect Richard C. Levin Management For For For American Express Co. AXP 4/29/2013 Elect Richard A. McGinn Management For For For American Express Co. AXP 4/29/2013 Elect Samuel J. Palmisano Management For For For American Express Co. AXP 4/29/2013 Elect Steven S. Reinemund Management For For For American Express Co. AXP 4/29/2013 Elect Daniel L. Vasella Management For For For American Express Co. AXP 4/29/2013 Elect Robert D. Walter Management For For For American Express Co. AXP 4/29/2013 Elect Ronald A. Williams Management For For For American Express Co. AXP 4/29/2013 2 Ratification of Auditor Management For For For American Express Co. AXP 4/29/2013 3 Advisory Vote on Executive Compensation Management For Against Against American Express Co. AXP 4/29/2013 4 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against For Against Ameriprise Financial Inc. AMP 03076C106 4/24/2013 1 Elect James M. Cracchiolo Management For For 97% Against 3% For Ameriprise Financial Inc. AMP 03076C106 4/24/2013 2 Elect Lon R. Greenberg Management For For 93% Against 7% For Ameriprise Financial Inc. AMP 03076C106 4/24/2013 3 Elect Warren D. Knowlton Management For For 94% Against 6% For Ameriprise Financial Inc. AMP 03076C106 4/24/2013 4 Elect W. Walker Lewis Management For For 95% Against 5% For Ameriprise Financial Inc. AMP 03076C106 4/24/2013 5 Elect Siri S. Marshall Management For For 94% Against 6% For Ameriprise Financial Inc. AMP 03076C106 4/24/2013 6 Elect Jeffrey Noddle Management For For 95% Against 5% For Ameriprise Financial Inc. AMP 03076C106 4/24/2013 7 Elect H. Jay Sarles Management For For 86% Against 14% Against Ameriprise Financial Inc. AMP 03076C106 4/24/2013 8 Elect Robert F. Sharpe, Jr. Management For For 94% Against 6% For Ameriprise Financial Inc. AMP 03076C106 4/24/2013 9 Elect William H. Turner Management For For 99% Against 1% For Ameriprise Financial Inc. AMP 03076C106 4/24/2013 10 Advisory Vote on Executive Compensation Management For For 87% Against 13% For Ameriprise Financial Inc. AMP 03076C106 4/24/2013 11 Ratification of Auditor Management For For 97% Against 3% For Ameriprise Financial Inc. AMP 03076C106 4/24/2013 12 Shareholder Proposal Regarding Simple Majority Vote Shareholder Against For 86% Against 14% Against Amgen Inc. AMGN 5/22/2013 1 Elect David Baltimore Management For For For Amgen Inc. AMGN 5/22/2013 2 Elect Frank J. Biondi, Jr. Management For For For Amgen Inc. AMGN 5/22/2013 3 Elect Robert A. Bradway Management For For For Amgen Inc. AMGN 5/22/2013 4 Elect François de Carbonnel Management For For For Amgen Inc. AMGN 5/22/2013 5 Elect Vance D. Coffman Management For For For Amgen Inc. AMGN 5/22/2013 6 Elect Robert A. Eckert Management For For For Amgen Inc. AMGN 5/22/2013 7 Elect Rebecca M. Henderson Management For For For Amgen Inc. AMGN 5/22/2013 8 Elect Frank C. Herringer Management For For For Amgen Inc. AMGN 5/22/2013 9 Elect Tyler Jacks Management For For For Amgen Inc. AMGN 5/22/2013 10 Elect Gilbert S. Omenn Management For For For Amgen Inc. AMGN 5/22/2013 11 Elect Judith C. Pelham Management For For For Amgen Inc. AMGN 5/22/2013 12 Elect Leonard D. Schaeffer Management For For For Amgen Inc. AMGN 5/22/2013 13 Elect Ronald D. Sugar Management For For For Amgen Inc. AMGN 5/22/2013 14 Ratification of Auditor Management For For For Amgen Inc. AMGN 5/22/2013 15 Advisory Vote on Executive Compensation Management For For For Amgen Inc. AMGN 5/22/2013 16 Amendment to the 2009 Equity Incentive Plan Management For For For Aon plc AON G0408V102 5/17/2013 1 Elect Lester B. Knight Management For For For Aon plc AON G0408V102 5/17/2013 2 Elect Gregory C. Case Management For For For Aon plc AON G0408V102 5/17/2013 3 Elect Fulvio Conti Management For Against Against Aon plc AON G0408V102 5/17/2013 4 Elect Cheryl A. Francis Management For For For Aon plc AON G0408V102 5/17/2013 5 Elect Edgar D. Jannotta Management For For For Aon plc AON G0408V102 5/17/2013 6 Elect J. Michael Losh Management For Against Against Aon plc AON G0408V102 5/17/2013 7 Elect Robert S. Morrison Management For For For Aon plc AON G0408V102 5/17/2013 8 Elect Richard B. Myers Management For For For Aon plc AON G0408V102 5/17/2013 9 Elect Richard C. Notebaert Management For For For Aon plc AON G0408V102 5/17/2013 10 Elect Gloria Santona Management For For For Aon plc AON G0408V102 5/17/2013 11 Elect Carolyn Y. Woo Management For For For Aon plc AON G0408V102 5/17/2013 12 Accounts and Reports Management For For For Aon plc AON G0408V102 5/17/2013 13 Ratification of Auditor Management For For For Aon plc AON G0408V102 5/17/2013 14 Ratification of Auditor Management For For For Aon plc AON G0408V102 5/17/2013 15 Authority to Set Auditor's Fees Management For For For Aon plc AON G0408V102 5/17/2013 16 Advisory Vote on Executive Compensation Management For For For Aon plc AON G0408V102 5/17/2013 17 U.K. Remuneration Report Management For For For Aon plc AON G0408V102 5/17/2013 18 Global Share Purchase Plan Management For For For Apple Inc. AAPL 2/27/2013 Elect William V. Campbell Management For For For Apple Inc. AAPL 2/27/2013 Elect Timothy D. Cook Management For For For Apple Inc. AAPL 2/27/2013 Elect Millard S. Drexler Management For For For Apple Inc. AAPL 2/27/2013 Elect Albert A. Gore, Jr. Management For For For Apple Inc. AAPL 2/27/2013 Elect Robert A. Iger Management For For For Apple Inc. AAPL 2/27/2013 Elect Andrea Jung Management For For For Apple Inc. AAPL 2/27/2013 Elect Arthur D. Levinson Management For For For Apple Inc. AAPL 2/27/2013 Elect Ronald D. Sugar Management For For For Apple Inc. AAPL 2/27/2013 2 Amendments to Articles of Incorporation Management For For For Apple Inc. AAPL 2/27/2013 3 Ratification of Auditor Management For For For Apple Inc. AAPL 2/27/2013 4 Advisory Vote on Executive Compensation Management For For For Apple Inc. AAPL 2/27/2013 5 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against Against For Apple Inc. AAPL 2/27/2013 6 Shareholder Proposal Regarding Formation of Human Rights Committee Shareholder Against Against For AT&T, Inc. T 00206R102 4/26/2013 1 Elect Randall L. Stephenson Management For For For AT&T, Inc. T 00206R102 4/26/2013 2 Elect Gilbert F. Amelio Management For For For AT&T, Inc. T 00206R102 4/26/2013 3 Elect Reuben V. Anderson Management For For For AT&T, Inc. T 00206R102 4/26/2013 4 Elect James H. Blanchard Management For For For AT&T, Inc. T 00206R102 4/26/2013 5 Elect Jaime Chico Pardo Management For For For AT&T, Inc. T 00206R102 4/26/2013 6 Elect Scott T. Ford Management For For For AT&T, Inc. T 00206R102 4/26/2013 7 Elect James P. Kelly Management For For For AT&T, Inc. T 00206R102 4/26/2013 8 Elect Jon C. Madonna Management For For For AT&T, Inc. T 00206R102 4/26/2013 9 Elect Michael B. McCallister Management For For For AT&T, Inc. T 00206R102 4/26/2013 10 Elect John B. McCoy Management For For For AT&T, Inc. T 00206R102 4/26/2013 11 Elect Joyce M. Roché Management For For For AT&T, Inc. T 00206R102 4/26/2013 12 Elect Matthew K. Rose Management For For For AT&T, Inc. T 00206R102 4/26/2013 13 Elect Laura D'Andrea Tyson Management For For For AT&T, Inc. T 00206R102 4/26/2013 14 Ratification of Auditor Management For For For AT&T, Inc. T 00206R102 4/26/2013 15 Advisory Vote on Executive Compensation Management For For For AT&T, Inc. T 00206R102 4/26/2013 16 Amendment to the Stock Purchase and Deferral Plan Management For For For AT&T, Inc. T 00206R102 4/26/2013 17 Shareholder Proposal Regarding Political Spending Shareholder Against Against For AT&T, Inc. T 00206R102 4/26/2013 18 Shareholder Proposal Regarding Lead Batteries Shareholder Against Against For AT&T, Inc. T 00206R102 4/26/2013 19 Shareholder Proposal Regarding Shareholder Approval of Severance Agreements Shareholder Against For Against AT&T, Inc. T 00206R102 4/26/2013 20 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against For Against BB&T Corp. BBT 4/23/2013 1 Amendment to Terms of Preferred Stock Management For For For BB&T Corp. BBT 4/23/2013 2 Right to Adjourn Meeting Management For For For BB&T Corp. BBT 4/23/2013 Elect John A. Allison IV Management For For For BB&T Corp. BBT 4/23/2013 Elect Jennifer S. Banner Management For For For BB&T Corp. BBT 4/23/2013 Elect K. David Boyer, Jr. Management For For For BB&T Corp. BBT 4/23/2013 Elect Anna R. Cablik Management For Withhold Against BB&T Corp. BBT 4/23/2013 Elect Ronald E. Deal Management For Withhold Against BB&T Corp. BBT 4/23/2013 Elect James A. Faulkner Management For For For BB&T Corp. BBT 4/23/2013 Elect I. Patricia Henry Management For For For BB&T Corp. BBT 4/23/2013 Elect John P. Howe III Management For For For BB&T Corp. BBT 4/23/2013 Elect Eric C. Kendrick Management For For For BB&T Corp. BBT 4/23/2013 Elect Kelly S. King Management For For For BB&T Corp. BBT 4/23/2013 Elect Louis B. Lynn Management For For For BB&T Corp. BBT 4/23/2013 Elect Edward C. Milligan Management For Withhold Against BB&T Corp. BBT 4/23/2013 Elect Charles A. Patton Management For For For BB&T Corp. BBT 4/23/2013 Elect Nido R. Qubein Management For Withhold Against BB&T Corp. BBT 4/23/2013 Elect Tollie W. Rich, Jr. Management For For For BB&T Corp. BBT 4/23/2013 Elect Thomas E. Skains Management For For For BB&T Corp. BBT 4/23/2013 Elect Thomas N. Thompson Management For For For BB&T Corp. BBT 4/23/2013 Elect Edwin H. Welch Ph.D. Management For For For BB&T Corp. BBT 4/23/2013 Elect Stephen T. Williams Management For Withhold Against BB&T Corp. BBT 4/23/2013 2 Ratification of Auditor Management For For For BB&T Corp. BBT 4/23/2013 3 Advisory Vote on Executive Compensation Management For For For BB&T Corp. BBT 4/23/2013 4 Shareholder Proposal Regarding Political Spending Shareholder Against For Against BB&T Corp. BBT 4/23/2013 5 Shareholder Proposal Regarding Majority Vote for Election of Directors Shareholder Against For Against Berkshire Hathaway Inc. BRKA 5/4/2013 Elect Warren Buffett Management For For For Berkshire Hathaway Inc. BRKA 5/4/2013 Elect Charles Munger Management For For For Berkshire Hathaway Inc. BRKA 5/4/2013 Elect Howard Buffett Management For For For Berkshire Hathaway Inc. BRKA 5/4/2013 Elect Stephen Burke Management For For For Berkshire Hathaway Inc. BRKA 5/4/2013 Elect Susan Decker Management For For For Berkshire Hathaway Inc. BRKA 5/4/2013 Elect William Gates III Management For For For Berkshire Hathaway Inc. BRKA 5/4/2013 Elect David Gottesman Management For For For Berkshire Hathaway Inc. BRKA 5/4/2013 Elect Charlotte Guyman Management For For For Berkshire Hathaway Inc. BRKA 5/4/2013 Elect Donald Keough Management For For For Berkshire Hathaway Inc. BRKA 5/4/2013 Elect Thomas Murphy Management For Withhold Against Berkshire Hathaway Inc. BRKA 5/4/2013 Elect Ronald Olson Management For For For Berkshire Hathaway Inc. BRKA 5/4/2013 Elect Walter Scott, Jr. Management For For For Berkshire Hathaway Inc. BRKA 5/4/2013 Elect Meryl B. Witmer Management For For For Berkshire Hathaway Inc. BRKA 5/4/2013 2 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions Shareholder Against Against For Biogen Idec Inc. BIIB 09062X103 6/12/2013 1 Elect Caroline Dorsa Management For For For Biogen Idec Inc. BIIB 09062X103 6/12/2013 2 Elect Stelios Papadopoulos Management For For For Biogen Idec Inc. BIIB 09062X103 6/12/2013 3 Elect George A. Scangos Management For For For Biogen Idec Inc. BIIB 09062X103 6/12/2013 4 Elect Lynn Schenk Management For For For Biogen Idec Inc. BIIB 09062X103 6/12/2013 5 Elect Alexander J. Denner Management For For For Biogen Idec Inc. BIIB 09062X103 6/12/2013 6 Elect Nancy L. Leaming Management For For For Biogen Idec Inc. BIIB 09062X103 6/12/2013 7 Elect Richard C. Mulligan Management For For For Biogen Idec Inc. BIIB 09062X103 6/12/2013 8 Elect Robert W. Pangia Management For For For Biogen Idec Inc. BIIB 09062X103 6/12/2013 9 Elect Brian S. Posner Management For For For Biogen Idec Inc. BIIB 09062X103 6/12/2013 10 Elect Eric K. Rowinsky Management For For For Biogen Idec Inc. BIIB 09062X103 6/12/2013 11 Elect Stephen A. Sherwin Management For For For Biogen Idec Inc. BIIB 09062X103 6/12/2013 12 Elect William D. Young Management For For For Biogen Idec Inc. BIIB 09062X103 6/12/2013 13 Ratification of Auditor Management For For For Biogen Idec Inc. BIIB 09062X103 6/12/2013 14 Advisory Vote on Executive Compensation Management For For For Biogen Idec Inc. BIIB 09062X103 6/12/2013 15 Amendment to the 2008 Performance-Based Management Incentive Plan Management For For For Biogen Idec Inc. BIIB 09062X103 6/12/2013 16 Amendment to the 2008 Omnibus Incentive Plan Management For For For Biogen Idec Inc. BIIB 09062X103 6/12/2013 17 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against Against For BlackRock Diversified Income Strategies Portfolio Inc. DVF 09255W102 7/27/2012 Elect Paul Audet Management For For 96% Withhold 4% For BlackRock Diversified Income Strategies Portfolio Inc. DVF 09255W102 7/27/2012 Elect Michael Castellano Management For For 96% Withhold 4% For BlackRock Diversified Income Strategies Portfolio Inc. DVF 09255W102 7/27/2012 Elect Richard Cavanagh Management For For 96% Withhold 4% For BlackRock Diversified Income Strategies Portfolio Inc. DVF 09255W102 7/27/2012 Elect Frank Fabozzi Management For For 96% Withhold 4% For BlackRock Diversified Income Strategies Portfolio Inc. DVF 09255W102 7/27/2012 Elect Kathleen Feldstein Management For For 96% Withhold 4% For BlackRock Diversified Income Strategies Portfolio Inc. DVF 09255W102 7/27/2012 Elect James Flynn Management For For 96% Withhold 4% For BlackRock Diversified Income Strategies Portfolio Inc. DVF 09255W102 7/27/2012 Elect Henry Gabbay Management For For 96% Withhold 4% For BlackRock Diversified Income Strategies Portfolio Inc. DVF 09255W102 7/27/2012 Elect Jerrold Harris Management For For 96% Withhold 4% For BlackRock Diversified Income Strategies Portfolio Inc. DVF 09255W102 7/27/2012 Elect R. Glenn Hubbard Management For For 96% Withhold 4% For BlackRock Diversified Income Strategies Portfolio Inc. DVF 09255W102 7/27/2012 Elect W. Carl Kester Management For For 96% Withhold 4% For BlackRock Diversified Income Strategies Portfolio Inc. DVF 09255W102 7/27/2012 Elect Karen Robards Management For For 96% Withhold 4% For BlackRock Diversified Income Strategies Portfolio Inc. DVF 09255W102 9/13/2012 1 BlackRock Floating Rate Income Strategies Fund II, Inc. Management For For 92.5% Against 5.5% Abstain 2% For BlackRock Ecosolutions Investment Trust BQR 7/27/2012 Elect James Flynn Management For For 98% Withhold 2% For BlackRock Ecosolutions Investment Trust BQR 7/27/2012 Elect Karen Robards Management For For 98% Withhold 2% For BlackRock EcoSolutions Investment Trust BQR 7/27/2012 Elect Frank Fabozzi Management For For 98% Withhold 2% For BlackRock Enhanced Capital and Income Fund Inc CII 09256A109 7/27/2012 Elect Paul Audet Management For For 97% Against 3% For BlackRock Enhanced Capital and Income Fund Inc CII 09256A109 7/27/2012 Elect Michael Castellano Management For For 97% Against 3% For BlackRock Enhanced Capital and Income Fund Inc CII 09256A109 7/27/2012 Elect Richard Cavanagh Management For For 98% Against 2% For BlackRock Enhanced Capital and Income Fund Inc CII 09256A109 7/27/2012 Elect Frank Fabozzi Management For For 97% Against 3% For BlackRock Enhanced Capital and Income Fund Inc CII 09256A109 7/27/2012 Elect Kathleen Feldstein Management For For 97% Against 3% For BlackRock Enhanced Capital and Income Fund Inc CII 09256A109 7/27/2012 Elect James Flynn Management For For 97% Against 3% For BlackRock Enhanced Capital and Income Fund Inc CII 09256A109 7/27/2012 Elect Henry Gabbay Management For For 98% Against 2% For BlackRock Enhanced Capital and Income Fund Inc CII 09256A109 7/27/2012 Elect Jerrold Harris Management For For 97% Against 3% For BlackRock Enhanced Capital and Income Fund Inc CII 09256A109 7/27/2012 Elect R. Glenn Hubbard Management For For 97% Against 3% For BlackRock Enhanced Capital and Income Fund Inc CII 09256A109 7/27/2012 Elect W. Carl Kester Management For For 97% Against 3% For BlackRock Enhanced Capital and Income Fund Inc CII 09256A109 7/27/2012 Elect Karen Robards Management For For 97% Against 3% For BlackRock Enhanced Dividend Achievers Trust BDJ 09251A104 7/27/2012 Elect Frank Fabozzi Management For For 97% Withhold 3% For BlackRock Enhanced Dividend Achievers Trust BDJ 09251A104 7/27/2012 Elect James Flynn Management For For 97% Withhold 3% For BlackRock Enhanced Dividend Achievers Trust BDJ 09251A104 7/27/2012 Elect Karen Robards Management For For 97% Withhold 3% For BlackRock Global Opportunities Equity Trust BOE 7/27/2012 Elect Frank Fabozzi Management For For 97% Withhold 3% For BlackRock Global Opportunities Equity Trust BOE 7/27/2012 Elect James Flynn Management For For 97% Withhold 3% For BlackRock Global Opportunities Equity Trust BOE 7/27/2012 Elect Karen Robards Management For For 97% Withhold 3% For BlackRock Inc. BLK 09247X101 5/30/2013 1 Elect Abdlatif Yousef Al-Hamad Management For For For BlackRock Inc. BLK 09247X101 5/30/2013 2 Elect Mathis Cabiallavetta Management For For For BlackRock Inc. BLK 09247X101 5/30/2013 3 Elect Dennis D. Dammerman Management For For For BlackRock Inc. BLK 09247X101 5/30/2013 4 Elect Jessica P. Einhorn Management For For For BlackRock Inc. BLK 09247X101 5/30/2013 5 Elect Fabrizio Freda Management For For For BlackRock Inc. BLK 09247X101 5/30/2013 6 Elect David H. Komansky Management For For For BlackRock Inc. BLK 09247X101 5/30/2013 7 Elect James E. Rohr Management For For For BlackRock Inc. BLK 09247X101 5/30/2013 8 Elect Susan L. Wagner Management For For For BlackRock Inc. BLK 09247X101 5/30/2013 9 Advisory Vote on Executive Compensation Management For Against Against BlackRock Inc. BLK 09247X101 5/30/2013 10 Ratification of Auditor Management For For For BlackRock International Growth and Income Trust BGY 7/27/2012 Elect Frank Fabozzi Management For For 96% Withhold 4% For BlackRock International Growth and Income Trust BGY 7/27/2012 Elect James Flynn Management For For 96% Withhold 4% For BlackRock International Growth and Income Trust BGY 7/27/2012 Elect Karen Robards Management For For 96% Withhold 4% For Bristol-Myers Squibb Co. BMY 5/7/2013 1 Elect Lamberto Andreotti Management For For For Bristol-Myers Squibb Co. BMY 5/7/2013 2 Elect Lewis B. Campbell Management For Against Against Bristol-Myers Squibb Co. BMY 5/7/2013 3 Elect James M. Cornelius Management For For For Bristol-Myers Squibb Co. BMY 5/7/2013 4 Elect Laurie H. Glimcher Management For For For Bristol-Myers Squibb Co. BMY 5/7/2013 5 Elect Michael Grobstein Management For For For Bristol-Myers Squibb Co. BMY 5/7/2013 6 Elect Alan J. Lacy Management For For For Bristol-Myers Squibb Co. BMY 5/7/2013 7 Elect Vicki L. Sato Management For For For Bristol-Myers Squibb Co. BMY 5/7/2013 8 Elect Elliott Sigal Management For For For Bristol-Myers Squibb Co. BMY 5/7/2013 9 Elect Gerald L. Storch Management For For For Bristol-Myers Squibb Co. BMY 5/7/2013 10 Elect Togo D. West, Jr. Management For For For Bristol-Myers Squibb Co. BMY 5/7/2013 11 Ratification of Auditor Management For For For Bristol-Myers Squibb Co. BMY 5/7/2013 12 Advisory Vote on Executive Compensation Management For For For Capital One Financial Corp. COF 14040H105 5/2/2013 1 Elect Richard D. Fairbank Management For For For Capital One Financial Corp. COF 14040H105 5/2/2013 2 Elect W. Ronald Dietz Management For For For Capital One Financial Corp. COF 14040H105 5/2/2013 3 Elect Lewis Hay, III Management For For For Capital One Financial Corp. COF 14040H105 5/2/2013 4 Elect Benjamin P. Jenkins, III Management For For For Capital One Financial Corp. COF 14040H105 5/2/2013 5 Elect Peter E. Raskind Management For For For Capital One Financial Corp. COF 14040H105 5/2/2013 6 Elect Mayo A. Shattuck III Management For For For Capital One Financial Corp. COF 14040H105 5/2/2013 7 Elect Bradford H. Warner Management For For For Capital One Financial Corp. COF 14040H105 5/2/2013 8 Elect Catherine G. West Management For For For Capital One Financial Corp. COF 14040H105 5/2/2013 9 Ratification of Auditor Management For For For Capital One Financial Corp. COF 14040H105 5/2/2013 10 Advisory Vote on Executive Compensation Management For Against Against Capital One Financial Corp. COF 14040H105 5/2/2013 11 Elimination of Supermajority Requirements for Future Amendments to the Bylaws and the Certificate Management For For For Capital One Financial Corp. COF 14040H105 5/2/2013 12 Elimination of Supermajority Requirement for the Removal of Directors Management For For For Capital One Financial Corp. COF 14040H105 5/2/2013 13 Elimination of Supermajority Requirement for Certain Business Combinations Management For For For Cardinal Health, Inc. CAH 14149Y108 11/2/2012 1 Elect Colleen Arnold Management For For For Cardinal Health, Inc. CAH 14149Y108 11/2/2012 2 Elect George Barrett Management For For For Cardinal Health, Inc. CAH 14149Y108 11/2/2012 3 Elect Glenn Britt Management For For For Cardinal Health, Inc. CAH 14149Y108 11/2/2012 4 Elect Carrie Cox Management For For For Cardinal Health, Inc. CAH 14149Y108 11/2/2012 5 Elect Calvin Darden Management For For For Cardinal Health, Inc. CAH 14149Y108 11/2/2012 6 Elect Bruce Downey Management For For For Cardinal Health, Inc. CAH 14149Y108 11/2/2012 7 Elect John Finn Management For For For Cardinal Health, Inc. CAH 14149Y108 11/2/2012 8 Elect Clayton Jones Management For For For Cardinal Health, Inc. CAH 14149Y108 11/2/2012 9 Elect Gregory Kenny Management For For For Cardinal Health, Inc. CAH 14149Y108 11/2/2012 10 Elect David King Management For For For Cardinal Health, Inc. CAH 14149Y108 11/2/2012 11 Elect Richard Notebaert Management For For For Cardinal Health, Inc. CAH 14149Y108 11/2/2012 12 Elect Jean Spaulding Management For For For Cardinal Health, Inc. CAH 14149Y108 11/2/2012 13 Ratification of Auditor Management For For For Cardinal Health, Inc. CAH 14149Y108 11/2/2012 14 Advisory Vote on Executive Compensation Management For For For Cardinal Health, Inc. CAH 14149Y108 11/2/2012 15 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against Against For Celgene Corp. CELG 6/12/2013 Elect Robert J. Hugin Management For For For Celgene Corp. CELG 6/12/2013 Elect Richard W. Barker D. Phil Management For For For Celgene Corp. CELG 6/12/2013 Elect Michael D. Casey Management For Withhold Against Celgene Corp. CELG 6/12/2013 Elect Carrie S. Cox Management For For For Celgene Corp. CELG 6/12/2013 Elect Rodman L. Drake Management For Withhold Against Celgene Corp. CELG 6/12/2013 Elect Michael Friedman Management For Withhold Against Celgene Corp. CELG 6/12/2013 Elect Gilla Kaplan Management For For For Celgene Corp. CELG 6/12/2013 Elect James J. Loughlin Management For For For Celgene Corp. CELG 6/12/2013 Elect Ernest Mario Management For Withhold Against Celgene Corp. CELG 6/12/2013 2 Ratification of Auditor Management For For For Celgene Corp. CELG 6/12/2013 3 Amendment to the 2008 Stock Incentive Plan Management For Against Against Celgene Corp. CELG 6/12/2013 4 Advisory Vote on Executive Compensation Management For For For Celgene Corp. CELG 6/12/2013 5 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against Against For Central Europe, Russia and Turkey Fund Inc. CEE 4/19/2013 1 Amendment to Investment Objective Management For For 99.17% Against 0.63% Abstain 0.20% For Central Europe, Russia and Turkey Fund Inc. CEE 6/26/2013 Elect Wilhelm Bender Management For For 91.5% Withhold 8.5% For Central Europe, Russia and Turkey Fund Inc. CEE 6/26/2013 Elect Detlef Bierbaum Management For For 91.5% Withhold 8.5% For Central Europe, Russia and Turkey Fund Inc. CEE 6/26/2013 Elect Richard Karl Goeltz Management For For 91.5% Withhold 8.5% For Central Europe, Russia and Turkey Fund Inc. CEE 6/26/2013 2 Ratification of Auditor Management For For 99% Abstain 1% For Chevron Corp. CVX 5/29/2013 1 Elect Linnet F. Deily Management For For For Chevron Corp. CVX 5/29/2013 2 Elect Robert E. Denham Management For For For Chevron Corp. CVX 5/29/2013 3 Elect Alice P. Gast Management For For For Chevron Corp. CVX 5/29/2013 4 Elect Enrique Hernandez, Jr. Management For For For Chevron Corp. CVX 5/29/2013 5 Elect George L. Kirkland Management For For For Chevron Corp. CVX 5/29/2013 6 Elect Charles W. Moorman, IV Management For For For Chevron Corp. CVX 5/29/2013 7 Elect Kevin W. Sharer Management For For For Chevron Corp. CVX 5/29/2013 8 Elect John G. Stumpf Management For For For Chevron Corp. CVX 5/29/2013 9 Elect Ronald D. Sugar Management For For For Chevron Corp. CVX 5/29/2013 10 Elect Carl Ware Management For For For Chevron Corp. CVX 5/29/2013 11 Elect John S. Watson Management For For For Chevron Corp. CVX 5/29/2013 12 Ratification of Auditor Management For For For Chevron Corp. CVX 5/29/2013 13 Advisory Vote on Executive Compensation Management For For For Chevron Corp. CVX 5/29/2013 14 Amendment to the Long-Term Incentive Plan Management For For For Chevron Corp. CVX 5/29/2013 15 Shareholder Proposal Regarding Hydraulic Fracturing Shareholder Against Against For Chevron Corp. CVX 5/29/2013 16 Shareholder Proposal Regarding Offshore Drilling Report Shareholder Against Against For Chevron Corp. CVX 5/29/2013 17 Shareholder Proposal Regarding Report on Climate Change Shareholder Against Against For Chevron Corp. CVX 5/29/2013 18 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against For Chevron Corp. CVX 5/29/2013 19 Shareholder Proposal Regarding Prohibition on Political Spending Shareholder Against Against For Chevron Corp. CVX 5/29/2013 20 Shareholder Proposal Regarding Cumulative Voting Shareholder Against Against For Chevron Corp. CVX 5/29/2013 21 Shareholder Proposal Regarding Right to Call a Special Meeting Shareholder Against Against For Chevron Corp. CVX 5/29/2013 22 Shareholder Proposal Regarding Environmental Expertise on Board Shareholder Against Against For Chevron Corp. CVX 5/29/2013 23 Shareholder Proposal Regarding Country Selection Guidelines Shareholder Against Against For Cigna Corp. CI 4/24/2013 1 Elect David M. Cordani Management For For For Cigna Corp. CI 4/24/2013 2 Elect Isaiah Harris, Jr. Management For For For Cigna Corp. CI 4/24/2013 3 Elect Jane E. Henney Management For For For Cigna Corp. CI 4/24/2013 4 Elect Donna F. Zarcone Management For For For Cigna Corp. CI 4/24/2013 5 Ratification of Auditor Management For For For Cigna Corp. CI 4/24/2013 6 Advisory Vote on Executive Compensation Management For For For Cigna Corp. CI 4/24/2013 7 Amendment to the Long-Term Incentive Plan Management For For For Cigna Corp. CI 4/24/2013 8 Shareholder Proposal Regarding Political Spending Shareholder Against Against For Clough Global Allocation Fund GLV 18913Y103 7/16/2012 Elect James Canty Management For For For Clough Global Allocation Fund GLV 18913Y103 7/16/2012 Elect Robert Butler Management For For For Clough Global Allocation Fund GLV 18913Y103 7/16/2012 Elect Richard Rantzow Management For For For Clough Global Equity Fund GLQ 18914C100 7/16/2012 Elect Andrew Boynton Management For For For Clough Global Equity Fund GLQ 18914C100 7/16/2012 Elect Adam Crescenzi Management For For For Clough Global Equity Fund GLQ 18914C100 7/16/2012 Elect Jerry Rutledge Management For For For Clough Global Opportunities Fund GLO 18914E106 7/16/2012 Elect Edmund Burke Management For For For Clough Global Opportunities Fund GLO 18914E106 7/16/2012 Elect John Mee Management For For For Coca-Cola Company KO 7/10/2012 1 Approval of Stock Split Management For For For Coca-Cola Company KO 4/24/2013 1 Elect Herbert A. Allen Management For For For Coca-Cola Company KO 4/24/2013 2 Elect Ronald W. Allen Management For Against Against Coca-Cola Company KO 4/24/2013 3 Elect Howard G. Buffett Management For For For Coca-Cola Company KO 4/24/2013 4 Elect Richard M. Daley Management For For For Coca-Cola Company KO 4/24/2013 5 Elect Barry Diller Management For Against Against Coca-Cola Company KO 4/24/2013 6 Elect Helene D. Gayle Management For For For Coca-Cola Company KO 4/24/2013 7 Elect Evan G. Greenberg Management For For For Coca-Cola Company KO 4/24/2013 8 Elect Alexis M. Herman Management For For For Coca-Cola Company KO 4/24/2013 9 Elect Muhtar Kent Management For For For Coca-Cola Company KO 4/24/2013 10 Elect Robert A. Kotick Management For For For Coca-Cola Company KO 4/24/2013 11 Elect Maria Elena Lagomasino Management For For For Coca-Cola Company KO 4/24/2013 12 Elect Donald F. McHenry Management For For For Coca-Cola Company KO 4/24/2013 13 Elect Sam Nunn Management For For For Coca-Cola Company KO 4/24/2013 14 Elect James D. Robinson III Management For For For Coca-Cola Company KO 4/24/2013 15 Elect Peter V. Ueberroth Management For For For Coca-Cola Company KO 4/24/2013 16 Elect Jacob Wallenberg Management For For For Coca-Cola Company KO 4/24/2013 17 Ratification of Auditor Management For For For Coca-Cola Company KO 4/24/2013 18 Advisory Vote on Executive Compensation Management For For For Coca-Cola Company KO 4/24/2013 19 Amendment to By-Laws Regarding the Right to Call Special Meetings Management For For For Coca-Cola Company KO 4/24/2013 20 Shareholder Proposal Regarding Formation of a Human Rights Committee Shareholder Against Against For Cognizant Technology Solutions Corp. CTSH 6/4/2013 1 Elect Maureen Breakiron-Evans Management For For For Cognizant Technology Solutions Corp. CTSH 6/4/2013 2 Elect John E. Klein Management For For For Cognizant Technology Solutions Corp. CTSH 6/4/2013 3 Elect Lakshmi Narayanan Management For For For Cognizant Technology Solutions Corp. CTSH 6/4/2013 4 Advisory Vote on Executive Compensation Management For For For Cognizant Technology Solutions Corp. CTSH 6/4/2013 5 Repeal of Classified Board Management For For For Cognizant Technology Solutions Corp. CTSH 6/4/2013 6 Amendment to the 2004 Employee Stock Purchase Plan Management For For For Cognizant Technology Solutions Corp. CTSH 6/4/2013 7 Ratification of Auditor Management For For For Cognizant Technology Solutions Corp. CTSH 6/4/2013 8 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against For Against Colgate-Palmolive Company CL 5/10/2013 1 Elect Nikesh Arora Management For For For Colgate-Palmolive Company CL 5/10/2013 2 Elect John T. Cahill Management For For For Colgate-Palmolive Company CL 5/10/2013 3 Elect Ian M. Cook Management For For For Colgate-Palmolive Company CL 5/10/2013 4 Elect Helene D. Gayle Management For For For Colgate-Palmolive Company CL 5/10/2013 5 Elect Ellen M. Hancock Management For For For Colgate-Palmolive Company CL 5/10/2013 6 Elect Joseph Jimenez Management For For For Colgate-Palmolive Company CL 5/10/2013 7 Elect Richard J. Kogan Management For For For Colgate-Palmolive Company CL 5/10/2013 8 Elect Delano E. Lewis Management For For For Colgate-Palmolive Company CL 5/10/2013 9 Elect J. Pedro Reinhard Management For For For Colgate-Palmolive Company CL 5/10/2013 10 Elect Stephen I. Sadove Management For For For Colgate-Palmolive Company CL 5/10/2013 11 Ratification of Auditor Management For For For Colgate-Palmolive Company CL 5/10/2013 12 Advisory Vote on Executive Compensation Management For For For Colgate-Palmolive Company CL 5/10/2013 13 2013 Incentive Compensation Plan Management For For For Colgate-Palmolive Company CL 5/10/2013 14 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against Against For Comcast Corp. CMCSA 20030N101 5/15/2013 Elect Kenneth J. Bacon Management For Withhold Against Comcast Corp. CMCSA 20030N101 5/15/2013 Elect Sheldon M. Bonovitz Management For For For Comcast Corp. CMCSA 20030N101 5/15/2013 Elect Joseph J. Collins Management For For For Comcast Corp. CMCSA 20030N101 5/15/2013 Elect J. Michael Cook Management For For For Comcast Corp. CMCSA 20030N101 5/15/2013 Elect Gerald L. Hassell Management For For For Comcast Corp. CMCSA 20030N101 5/15/2013 Elect Jeffrey A. Honickman Management For For For Comcast Corp. CMCSA 20030N101 5/15/2013 Elect Eduardo G. Mestre Management For For For Comcast Corp. CMCSA 20030N101 5/15/2013 Elect Brian L. Roberts Management For For For Comcast Corp. CMCSA 20030N101 5/15/2013 Elect Ralph J. Roberts Management For For For Comcast Corp. CMCSA 20030N101 5/15/2013 Elect Johnathan A. Rodgers Management For For For Comcast Corp. CMCSA 20030N101 5/15/2013 Elect Judith Rodin Management For Withhold Against Comcast Corp. CMCSA 20030N101 5/15/2013 2 Ratification of Auditor Management For For For Comcast Corp. CMCSA 20030N101 5/15/2013 3 Shareholder Proposal Regarding Compensation in the Event of a Change in Control Shareholder Against For Against Comcast Corp. CMCSA 20030N101 5/15/2013 4 Sharheolder Proposal Regarding Recapitalization Shareholder Against For Against ConocoPhillips COP 20825C104 5/14/2013 8 Elect Robert A. Niblock Management For For For ConocoPhillips COP 20825C104 5/14/2013 9 Elect Harald J. Norvik Management For For For ConocoPhillips COP 20825C104 5/14/2013 10 Elect William E. Wade, Jr. Management For For For ConocoPhillips COP 20825C104 5/14/2013 11 Ratification of Auditor Management For Against Against ConocoPhillips COP 20825C104 5/14/2013 12 Advisory Vote on Executive Compensation Management For Against Against ConocoPhillips COP 20825C104 5/14/2013 13 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against For ConocoPhillips COP 20825C104 5/14/2013 14 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions Shareholder Against Against For ConocoPhillips COP 20825C104 5/14/2013 15 Shareholder Proposal Regarding Adopting Gender Identity and Expression Anti-Bias Policy Shareholder Against For Against ConocoPhillips COP 20825C104 5/14/2013 1 Elect Richard L. Armitage Management For For For ConocoPhillips COP 20825C104 5/14/2013 2 Elect Richard H. Auchinleck Management For For For ConocoPhillips COP 20825C104 5/14/2013 3 Elect James E. Copeland, Jr. Management For For For ConocoPhillips COP 20825C104 5/14/2013 4 Elect Jody L Freeman Management For For For ConocoPhillips COP 20825C104 5/14/2013 5 Elect Gay Huey Evans Management For For For ConocoPhillips COP 20825C104 5/14/2013 6 Elect Ryan M. Lance Management For For For ConocoPhillips COP 20825C104 5/14/2013 7 Elect Mohd H. Marican Management For For For Consolidated Edison, Inc. ED 5/20/2013 1 Elect Kevin Burke Management For For For Consolidated Edison, Inc. ED 5/20/2013 2 Elect Vincent A. Calarco Management For For For Consolidated Edison, Inc. ED 5/20/2013 3 Elect George Campbell, Jr. Management For Against Against Consolidated Edison, Inc. ED 5/20/2013 4 Elect Gordon J. Davis Management For For For Consolidated Edison, Inc. ED 5/20/2013 5 Elect Michael J. Del Giudice Management For For For Consolidated Edison, Inc. ED 5/20/2013 6 Elect Ellen V. Futter Management For Against Against Consolidated Edison, Inc. ED 5/20/2013 7 Elect John F. Hennessy III Management For For For Consolidated Edison, Inc. ED 5/20/2013 8 Elect John F. Killian Management For For For Consolidated Edison, Inc. ED 5/20/2013 9 Elect Eugene R. McGrath Management For For For Consolidated Edison, Inc. ED 5/20/2013 10 Elect Sally H. Piñero Management For For For Consolidated Edison, Inc. ED 5/20/2013 11 Elect Michael W. Ranger Management For For For Consolidated Edison, Inc. ED 5/20/2013 12 Elect L. Frederick Sutherland Management For For For Consolidated Edison, Inc. ED 5/20/2013 13 Ratification of Auditor Management For For For Consolidated Edison, Inc. ED 5/20/2013 14 Long Term Incentive Plan Management For For For Consolidated Edison, Inc. ED 5/20/2013 15 Advisory Vote on Executive Compensation Management For For For Consolidated Edison, Inc. ED 5/20/2013 16 Shareholder Proposal Regarding Compensation Benchmarking Shareholder Against Against For Costco Wholesale Corporation COST 22160K105 1/24/2013 Elect Benjamin Carson, Sr. Management For For For Costco Wholesale Corporation COST 22160K105 1/24/2013 Elect William Gates Management For For For Costco Wholesale Corporation COST 22160K105 1/24/2013 Elect Hamilton James Management For For For Costco Wholesale Corporation COST 22160K105 1/24/2013 Elect W. Craig Jelinek Management For For For Costco Wholesale Corporation COST 22160K105 1/24/2013 Elect Jill Ruckelshaus Management For For For Costco Wholesale Corporation COST 22160K105 1/24/2013 2 Ratification of Auditor Management For For For Costco Wholesale Corporation COST 22160K105 1/24/2013 3 Advisory Vote on Executive Compensation Management For For For Costco Wholesale Corporation COST 22160K105 1/24/2013 4 Shareholder Proposal Regarding Declassification of the Board Shareholder Against For Against Covidien plc COV G2554F113 3/20/2013 1 Elect Jose E. Almeida Management For For For Covidien plc COV G2554F113 3/20/2013 2 Elect Joy A. Amundson Management For For For Covidien plc COV G2554F113 3/20/2013 3 Elect Craig Arnold Management For For For Covidien plc COV G2554F113 3/20/2013 4 Elect Robert H. Brust Management For For For Covidien plc COV G2554F113 3/20/2013 5 Elect John M. Connors, Jr. Management For For For Covidien plc COV G2554F113 3/20/2013 6 Elect Christopher J. Coughlin Management For For For Covidien plc COV G2554F113 3/20/2013 7 Elect Randall J. Hogan, III Management For For For Covidien plc COV G2554F113 3/20/2013 8 Elect Martin D. Madaus Management For For For Covidien plc COV G2554F113 3/20/2013 9 Elect Dennis H. Reilley Management For For For Covidien plc COV G2554F113 3/20/2013 10 Elect Joseph A. Zaccagnino Management For For For Covidien plc COV G2554F113 3/20/2013 11 Appointment of Auditor and Authority to Set Remuneration Management For For For Covidien plc COV G2554F113 3/20/2013 12 Advisory Vote on Executive Compensation Management For For For Covidien plc COV G2554F113 3/20/2013 13 Amendment to the Stock and Incentive Plan Management For For For Covidien plc COV G2554F113 3/20/2013 14 Authority to Repurchase Shares Management For For For Covidien plc COV G2554F113 3/20/2013 15 Authority to Reissue Treasury Shares Management For For For Covidien plc COV G2554F113 3/20/2013 16 Amendments to Articles to Update Share Transfer Procedures Management For For For Covidien plc COV G2554F113 3/20/2013 17 Advisory Vote on the Reduction of Share Premium Account in Connection with Spin Off Management For For For Cutwater Select Income Fund CSI 6/26/2013 Elect W. Thacher Brown Management For For 97.5% Withhold 2.5% For Cutwater Select Income Fund CSI 6/26/2013 Elect Ellen D. Harvey Management For For 97.5% Withhold 2.5% For Cutwater Select Income Fund CSI 6/26/2013 Elect Thomas E. Spock Management For For 97.5% Withhold 2.5% For Cutwater Select Income Fund CSI 6/26/2013 Elect Suzanne P. Welsh Management For For 97.5% Withhold 2.5% Against CVS Caremark Corporation CVS 5/9/2013 1 Elect C. David Brown II Management For For For CVS Caremark Corporation CVS 5/9/2013 2 Elect David W. Dorman Management For For For CVS Caremark Corporation CVS 5/9/2013 3 Elect Anne M. Finucane Management For For For CVS Caremark Corporation CVS 5/9/2013 4 Elect Kristen E. Gibney Williams Management For For For CVS Caremark Corporation CVS 5/9/2013 5 Elect Larry J. Merlo Management For For For CVS Caremark Corporation CVS 5/9/2013 6 Elect Jean-Pierre Millon Management For For For CVS Caremark Corporation CVS 5/9/2013 7 Elect Richard J. Swift Management For For For CVS Caremark Corporation CVS 5/9/2013 8 Elect William C. Weldon Management For For For CVS Caremark Corporation CVS 5/9/2013 9 Elect Tony L. White Management For For For CVS Caremark Corporation CVS 5/9/2013 10 Ratification of Auditor Management For For For CVS Caremark Corporation CVS 5/9/2013 11 Advisory Vote on Executive Compensation Management For For For CVS Caremark Corporation CVS 5/9/2013 12 Amendment to the 2007 Employee Stock Purchase Plan Management For For For CVS Caremark Corporation CVS 5/9/2013 13 Reduction of Voting Thresholds in the Fair Price Provision Management For For For CVS Caremark Corporation CVS 5/9/2013 14 Shareholder Proposal Regarding Report on Political Spending Shareholder Against Against For CVS Caremark Corporation CVS 5/9/2013 15 Shareholder Proposal Regarding Compensation in the Event of a Change in Control Shareholder Against Against For CVS Caremark Corporation CVS 5/9/2013 16 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against For Deere & Co. DE 2/27/2013 1 Elect Samuel R. Allen Management For For For Deere & Co. DE 2/27/2013 2 Elect Crandall C. Bowles Management For For For Deere & Co. DE 2/27/2013 3 Elect Vance D. Coffman Management For For For Deere & Co. DE 2/27/2013 4 Elect Charles O. Holliday, Jr. Management For For For Deere & Co. DE 2/27/2013 5 Elect Dipak C. Jain Management For For For Deere & Co. DE 2/27/2013 6 Elect Clayton M. Jones Management For For For Deere & Co. DE 2/27/2013 7 Elect Joachim Milberg Management For For For Deere & Co. DE 2/27/2013 8 Elect Richard B. Myers Management For For For Deere & Co. DE 2/27/2013 9 Elect Thomas H. Patrick Management For For For Deere & Co. DE 2/27/2013 10 Elect Aulana L. Peters Management For For For Deere & Co. DE 2/27/2013 11 Elect Sherry M. Smith Management For For For Deere & Co. DE 2/27/2013 12 Advisory Vote on Executive Compensation Management For For For Deere & Co. DE 2/27/2013 13 Re-approval of Mid-Term Incentive Plan Management For For For Deere & Co. DE 2/27/2013 14 Ratification of Auditor Management For For For Discover Financial Services DFS 4/17/2013 1 Elect Jeffrey S. Aronin Management For For For Discover Financial Services DFS 4/17/2013 2 Elect Mary K. Bush Management For For For Discover Financial Services DFS 4/17/2013 3 Elect Gregory C. Case Management For For For Discover Financial Services DFS 4/17/2013 4 Elect Cynthia A. Glassman Management For For For Discover Financial Services DFS 4/17/2013 5 Elect Richard H. Lenny Management For For For Discover Financial Services DFS 4/17/2013 6 Elect Thomas G. Maheras Management For For For Discover Financial Services DFS 4/17/2013 7 Elect Michael H. Moskow Management For For For Discover Financial Services DFS 4/17/2013 8 Elect David W. Nelms Management For For For Discover Financial Services DFS 4/17/2013 9 Elect E. Follin Smith Management For For For Discover Financial Services DFS 4/17/2013 10 Elect Mark A. Thierer Management For For For Discover Financial Services DFS 4/17/2013 11 Elect Lawrence A. Weinbach Management For For For Discover Financial Services DFS 4/17/2013 12 Advisory Vote on Executive Compensation Management For For For Discover Financial Services DFS 4/17/2013 13 Ratification of Auditor Management For For For Dow 30 Premium & Dividend Income Fund Inc. DPD 4/3/2013 Elect John Amboian Management For For 98% Against 2% Abstain 0% For Dow 30 Premium & Dividend Income Fund Inc. DPD 4/3/2013 Elect Robert Bremner Management For For 98% Against 2% Abstain 0% For Dow 30 Premium & Dividend Income Fund Inc. DPD 4/3/2013 Elect Jack Evans Management For For 98% Against 2% For Dow 30 Premium & Dividend Income Fund Inc. DPD 4/3/2013 Elect David Kundert Management For For 98% Against 2% For Dow 30 Premium & Dividend Income Fund Inc. DPD 4/3/2013 Elect Judith Stockdale Management For For 98% Against 2% For Dow 30 Premium & Dividend Income Fund Inc. DPD 4/3/2013 Elect Carole Stone Management For For 98% Against 2% For Dow 30 Premium & Dividend Income Fund Inc. DPD 4/3/2013 Elect Virginia Stringer Management For For 98% Against 2% For Dow 30 Premium & Dividend Income Fund Inc. DPD 4/3/2013 Elect Terence Toth Management For For 98% Against 2% For Dow 30 Premium & Dividend Income Fund Inc. DPD 4/3/2013 Elect William Hunter Management For For 98% Against 2% For Dow 30 Premium & Dividend Income Fund Inc. DPD 4/3/2013 Elect William Schneider Management For For 98% Against 2% For Duke Energy Corp. DUK 26441C204 5/2/2013 Elect William Barnet III Management For For For Duke Energy Corp. DUK 26441C204 5/2/2013 Elect G. Alex Bernhardt, Sr. Management For For For Duke Energy Corp. DUK 26441C204 5/2/2013 Elect Michael G. Browning Management For For For Duke Energy Corp. DUK 26441C204 5/2/2013 Elect Harris E. DeLoach, Jr. Management For For For Duke Energy Corp. DUK 26441C204 5/2/2013 Elect Daniel R. DiMicco Management For Withhold Against Duke Energy Corp. DUK 26441C204 5/2/2013 Elect John H. Forsgren Management For Withhold Against Duke Energy Corp. DUK 26441C204 5/2/2013 Elect Ann Maynard Gray Management For Withhold Against Duke Energy Corp. DUK 26441C204 5/2/2013 Elect James H. Hance, Jr. Management For Withhold Against Duke Energy Corp. DUK 26441C204 5/2/2013 Elect John T. Herron Management For For For Duke Energy Corp. DUK 26441C204 5/2/2013 Elect James B. Hyler, Jr. Management For For For Duke Energy Corp. DUK 26441C204 5/2/2013 Elect E. Marie McKee Management For For For Duke Energy Corp. DUK 26441C204 5/2/2013 Elect E. James Reinsch Management For For For Duke Energy Corp. DUK 26441C204 5/2/2013 Elect James T. Rhodes Management For For For Duke Energy Corp. DUK 26441C204 5/2/2013 Elect James E. Rogers Management For For For Duke Energy Corp. DUK 26441C204 5/2/2013 Elect Carlos A. Saladrigas Management For For For Duke Energy Corp. DUK 26441C204 5/2/2013 Elect Philip R. Sharp Management For For For Duke Energy Corp. DUK 26441C204 5/2/2013 2 Ratification of Auditor Management For For For Duke Energy Corp. DUK 26441C204 5/2/2013 3 Advisory Vote on Executive Compensation Management For Against Against Duke Energy Corp. DUK 26441C204 5/2/2013 4 Amended Short-Term Incentive Plan Management For For For Duke Energy Corp. DUK 26441C204 5/2/2013 5 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against For Against Duke Energy Corp. DUK 26441C204 5/2/2013 6 Shareholder Proposal Regarding Majority Vote for Election of Directors Shareholder Against For Against Eaton Vance Enhanced Equity Income Fund EOI 7/20/2012 Elect Scott Eston Management For For 91.5% Withhold 8.5% For Eaton Vance Enhanced Equity Income Fund EOI 7/20/2012 Elect William Park Management For For 91.5% Withhold 8.5% For Eaton Vance Enhanced Equity Income Fund EOI 7/20/2012 Elect Ronald Pearlman Management For For 91.5% Withhold 8.5% For Eaton Vance Enhanced Equity Income Fund EOI 7/20/2012 Elect Harriett Taggart Management For For 91.5% Withhold 8.5% For Eaton Vance Enhanced Equity Income Fund II EOS 4/19/2013 Elect Lynn A. Stout Management For For 93% Withhold 7% For Eaton Vance Enhanced Equity Income Fund II EOS 4/19/2013 Elect Harriet T. Taggart Management For For 93% Withhold 7% For Eaton Vance Enhanced Equity Income Fund II EOS 4/19/2013 Elect Ralph F. Verni Management For For 93% Withhold 7% For Eaton Vance Risk-Managed Diversified Equity Income Fund ETJ 27829G106 4/19/2013 Elect Lynn A. Stout Management For For 90% Withhold 10% For Eaton Vance Risk-Managed Diversified Equity Income Fund ETJ 27829G106 4/19/2013 Elect Harriet T. Taggart Management For For 90% Withhold 10% For Eaton Vance Risk-Managed Diversified Equity Income Fund ETJ 27829G106 4/19/2013 Elect Ralph F. Verni Management For Fpr 90% Withhold 10% For Eaton Vance Tax-Advantaged Global Dividend Opportunities Fund ETO 27828U106 2/15/2013 Elect Ronald Pearlman Management For For 97% Withhold 3% For Eaton Vance Tax-Advantaged Global Dividend Opportunities Fund ETO 27828U106 2/15/2013 Elect Helen Peters Management For For 97% Withhold 3% For Eaton Vance Tax-Advantaged Global Dividend Opportunities Fund ETO 27828U106 2/15/2013 Elect Ralph Verni Management For For 97% Withhold 3% For Eaton Vance Tax-Managed Diversified Equity Income Fund ETY 27828N102 8/24/2012 Elect Scott Eston Management For For 91% Withhold 9% For Eaton Vance Tax-Managed Diversified Equity Income Fund ETY 27828N102 8/24/2012 Elect Harriett Taggart Management For For 91% Withhold 9% For Eaton Vance Tax-Managed Diversified Equity Income Fund ETY 27828N102 8/24/2012 Elect Helen Peters Management For For 91% Withhold 9% For Eaton Vance Tax-Managed Diversified Equity Income Fund ETY 27828N102 8/24/2012 Elect Lynn Stout Management For For 91% Withhold 9% For Eaton Vance Tax-Managed Diversified Equity Income Fund ETY 27828N102 8/24/2012 Elect Ralph Verni Management For For 91% Withhold 9% For Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund ETW 27829C105 4/19/2013 Elect William H. Park Management For For 92% Withhold 8% For Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund ETW 27829C105 4/19/2013 Elect Ronald A. Pearlman Management For For 91% Withhold 9% For Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund ETW 27829C105 4/19/2013 Elect Harriet T. Taggart Management For For 92% Withhold 8% For Eaton Vance Tax-Managed Global Diversified Equity Income Fund EXG 27829F108 8/24/2012 Elect Scott Eston Management For For 96% Withhold 4% For Eaton Vance Tax-Managed Global Diversified Equity Income Fund EXG 27829F108 8/24/2012 Elect Ronald Pearlman Management For For 96% Withhold 4% For Eaton Vance Tax-Managed Global Diversified Equity Income Fund EXG 27829F108 8/24/2012 Elect Helen Peters Management For For 96% Withhold 4% For Eaton Vance Tax-Managed Global Diversified Equity Income Fund EXG 27829F108 8/24/2012 Elect Lynn Stout Management For For 96% Withhold 4% For Eaton Vance Tax-Managed Global Diversified Equity Income Fund EXG 27829F108 8/24/2012 Elect Ralph Verni Management For For 96% Withhold 4% For eBay Inc. EBAY 4/18/2013 1 Elect David M. Moffett Management For For For eBay Inc. EBAY 4/18/2013 2 Elect Richard T. Schlosberg, III Management For For For eBay Inc. EBAY 4/18/2013 3 Elect Thomas J. Tierney Management For For For eBay Inc. EBAY 4/18/2013 4 Advisory Vote on Executive Compensation Management For Against Against eBay Inc. EBAY 4/18/2013 5 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against For eBay Inc. EBAY 4/18/2013 6 Shareholder Proposal Regarding Privacy and Data Security Shareholder Against Against For eBay Inc. EBAY 4/18/2013 7 Ratification of Auditor Management For For For Ecolab, Inc. ECL 5/2/2013 1 Elect Douglas M. Baker, Jr. Management For For For Ecolab, Inc. ECL 5/2/2013 2 Elect Barbara J. Beck Management For For For Ecolab, Inc. ECL 5/2/2013 3 Elect Leslie S. Biller Management For For For Ecolab, Inc. ECL 5/2/2013 4 Elect Stephen I. Chazen Management For For For Ecolab, Inc. ECL 5/2/2013 5 Elect Jerry A. Grundhofer Management For For For Ecolab, Inc. ECL 5/2/2013 6 Elect Arthur J. Higgins Management For For For Ecolab, Inc. ECL 5/2/2013 7 Elect Joel W. Johnson Management For For For Ecolab, Inc. ECL 5/2/2013 8 Elect Michael Larson Management For For For Ecolab, Inc. ECL 5/2/2013 9 Elect Jerry W. Levin Management For For For Ecolab, Inc. ECL 5/2/2013 10 Elect Robert L. Lumpkins Management For For For Ecolab, Inc. ECL 5/2/2013 11 Elect Victoria J. Reich Management For For For Ecolab, Inc. ECL 5/2/2013 12 Elect Mary M. VanDeWeghe Management For For For Ecolab, Inc. ECL 5/2/2013 13 Elect John J. Zillmer Management For For For Ecolab, Inc. ECL 5/2/2013 14 Ratification of Auditor Management For For For Ecolab, Inc. ECL 5/2/2013 15 Amendment to the 2010 Stock Incentive Plan Management For For For Ecolab, Inc. ECL 5/2/2013 16 Advisory Vote on Executive Compensation Management For For For Ecolab, Inc. ECL 5/2/2013 17 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against Against For Ecolab, Inc. ECL 5/2/2013 18 Shareholder Proposal Regarding Incorporation of Values in Political Spending Shareholder Against Against For EOG Resources, Inc. EOG 26875P101 5/2/2013 1 Elect Charles Crisp Management For For For EOG Resources, Inc. EOG 26875P101 5/2/2013 2 Elect James Day Management For For For EOG Resources, Inc. EOG 26875P101 5/2/2013 3 Elect Mark Papa Management For For For EOG Resources, Inc. EOG 26875P101 5/2/2013 4 Elect H. Leighton Steward Management For For For EOG Resources, Inc. EOG 26875P101 5/2/2013 5 Elect Donald Textor Management For For For EOG Resources, Inc. EOG 26875P101 5/2/2013 6 Elect William Thomas Management For For For EOG Resources, Inc. EOG 26875P101 5/2/2013 7 Elect Frank Wisner Management For For For EOG Resources, Inc. EOG 26875P101 5/2/2013 8 Ratification of Auditor Management For For For EOG Resources, Inc. EOG 26875P101 5/2/2013 9 Amendment to the 2008 Omnibus Equity Compensation Plan Management For For For EOG Resources, Inc. EOG 26875P101 5/2/2013 10 Advisory Vote on Executive Compensation Management For For For Exxon Mobil Corp. XOM 30231G102 5/29/2013 Elect Kenneth C. Frazier Management For For For Exxon Mobil Corp. XOM 30231G102 5/29/2013 Elect William W. George Management For For For Exxon Mobil Corp. XOM 30231G102 5/29/2013 Elect Samuel J. Palmisano Management For For For Exxon Mobil Corp. XOM 30231G102 5/29/2013 Elect Steven S. Reinemund Management For For For Exxon Mobil Corp. XOM 30231G102 5/29/2013 Elect Rex W. Tillerson Management For For For Exxon Mobil Corp. XOM 30231G102 5/29/2013 Elect William C. Weldon Management For For For Exxon Mobil Corp. XOM 30231G102 5/29/2013 Elect Edward E. Whitacre, Jr. Management For For For Exxon Mobil Corp. XOM 30231G102 5/29/2013 2 Ratification of Auditor Management For For For Exxon Mobil Corp. XOM 30231G102 5/29/2013 3 Advisory Vote on Executive Compensation Management For For For Exxon Mobil Corp. XOM 30231G102 5/29/2013 4 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against For Against Exxon Mobil Corp. XOM 30231G102 5/29/2013 5 Shareholder Proposal Regarding Majority Vote in the Election of Directors Shareholder Against For Against Exxon Mobil Corp. XOM 30231G102 5/29/2013 6 Shareholder Proposal Regarding Multiple Board Service Shareholder Against Against For Exxon Mobil Corp. XOM 30231G102 5/29/2013 7 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against For Exxon Mobil Corp. XOM 30231G102 5/29/2013 8 Shareholder Proposal Regarding Feasibility Study on Prohibition of Political Spending Shareholder Against Against For Exxon Mobil Corp. XOM 30231G102 5/29/2013 9 Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy Shareholder Against For Against Exxon Mobil Corp. XOM 30231G102 5/29/2013 10 Shareholder Proposal Regarding Hydraulic Fracturing Shareholder Against Against For Exxon Mobil Corp. XOM 30231G102 5/29/2013 11 Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions Shareholder Against Against For Exxon Mobil Corp. XOM 30231G102 5/29/2013 Elect Michael J. Boskin Management For For For Exxon Mobil Corp. XOM 30231G102 5/29/2013 Elect Peter Brabeck-Letmathe Management For For For Exxon Mobil Corp. XOM 30231G102 5/29/2013 Elect Ursula M. Burns Management For For For Exxon Mobil Corp. XOM 30231G102 5/29/2013 Elect Larry R. Faulkner Management For For For Exxon Mobil Corp. XOM 30231G102 5/29/2013 Elect Jay S. Fishman Management For For For Exxon Mobil Corp. XOM 30231G102 5/29/2013 Elect Henrietta H. Fore Management For For For Family Dollar Stores, Inc. FDO 1/17/2013 Elect Mark Bernstein Management For For For Family Dollar Stores, Inc. FDO 1/17/2013 Elect Pamela Davies Management For For For Family Dollar Stores, Inc. FDO 1/17/2013 Elect Sharon Decker Management For For For Family Dollar Stores, Inc. FDO 1/17/2013 Elect Edward Dolby Management For For For Family Dollar Stores, Inc. FDO 1/17/2013 Elect Glenn Eisenberg Management For For For Family Dollar Stores, Inc. FDO 1/17/2013 Elect Edward Garden Management For For For Family Dollar Stores, Inc. FDO 1/17/2013 Elect Howard Levine Management For For For Family Dollar Stores, Inc. FDO 1/17/2013 Elect George Mahoney, Jr. Management For For For Family Dollar Stores, Inc. FDO 1/17/2013 Elect James Martin Management For For For Family Dollar Stores, Inc. FDO 1/17/2013 Elect Harvey Morgan Management For For For Family Dollar Stores, Inc. FDO 1/17/2013 Elect Dale Pond Management For For For Family Dollar Stores, Inc. FDO 1/17/2013 2 Advisory Vote on Executive Compensation Management For For For Family Dollar Stores, Inc. FDO 1/17/2013 3 Employee Stock Purchase Plan Management For For For Family Dollar Stores, Inc. FDO 1/17/2013 4 Ratification of Auditor Management For For For Family Dollar Stores, Inc. FDO 1/17/2013 5 Shareholder Proposal Regarding Adoption of ILO Conventions in Business Partner Code of Conduct Shareholder Against Against For Federated Enhanced Treasure Income Fund FTT 9/14/2012 Elect Charles Mansfield, Jr. Management For For 86% Withhold 14% For Federated Enhanced Treasury Income Fund FTT 9/14/2012 Elect J. Christopher Donahue Management For For 86% Withhold 14% For Federated Enhanced Treasury Income Fund FTT 9/14/2012 Elect Peter Madden Management For For 86% Withhold 14% For Federated Enhanced Treasury Income Fund FTT 9/14/2012 2 Amendment to Declaration of Trust Regarding Director Age Management For For 77% Against 14% Abstain 9% For FedEx Corporation FDX 31428X106 9/24/2012 1 Elect James Barksdale Management For For For FedEx Corporation FDX 31428X106 9/24/2012 2 Elect John Edwardson Management For For For FedEx Corporation FDX 31428X106 9/24/2012 3 Elect Shirley Jackson Management For For For FedEx Corporation FDX 31428X106 9/24/2012 4 Elect Steven Loranger Management For For For FedEx Corporation FDX 31428X106 9/24/2012 5 Elect Gary Loveman Management For For For FedEx Corporation FDX 31428X106 9/24/2012 6 Elect R. Brad Martin Management For For For FedEx Corporation FDX 31428X106 9/24/2012 7 Elect Joshua Ramo Management For For For FedEx Corporation FDX 31428X106 9/24/2012 8 Elect Susan Schwab Management For For For FedEx Corporation FDX 31428X106 9/24/2012 9 Elect Frederick Smith Management For For For FedEx Corporation FDX 31428X106 9/24/2012 10 Elect Joshua Smith Management For For For FedEx Corporation FDX 31428X106 9/24/2012 11 Elect David Steiner Management For For For FedEx Corporation FDX 31428X106 9/24/2012 12 Elect Paul Walsh Management For Against Against FedEx Corporation FDX 31428X106 9/24/2012 13 Ratification of Auditor Management For For For FedEx Corporation FDX 31428X106 9/24/2012 14 Advisory Vote on Executive Compensation Management For For For FedEx Corporation FDX 31428X106 9/24/2012 15 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against For Against FedEx Corporation FDX 31428X106 9/24/2012 16 Shareholder Proposals Regarding Political Contributions and Expenditures Report Shareholder Against For Against Fifth Third Bancorp FITB 4/16/2013 1 Elect Darryl F. Allen Management For For For Fifth Third Bancorp FITB 4/16/2013 2 Elect Evan Bayh Management For For For Fifth Third Bancorp FITB 4/16/2013 3 Elect Ulysses L. Bridgeman, Jr. Management For For For Fifth Third Bancorp FITB 4/16/2013 4 Elect Emerson L. Brumback Management For For For Fifth Third Bancorp FITB 4/16/2013 5 Elect James P. Hackett Management For For For Fifth Third Bancorp FITB 4/16/2013 6 Elect Gary R. Heminger Management For For For Fifth Third Bancorp FITB 4/16/2013 7 Elect Jewell D. Hoover Management For For For Fifth Third Bancorp FITB 4/16/2013 8 Elect William M. Isaac Management For For For Fifth Third Bancorp FITB 4/16/2013 9 Elect Kevin T. Kabat Management For For For Fifth Third Bancorp FITB 4/16/2013 10 Elect Mitchel D. Livingston Management For For For Fifth Third Bancorp FITB 4/16/2013 11 Elect Michael B. McCallister Management For For For Fifth Third Bancorp FITB 4/16/2013 12 Elect Hendrick G. Meijer Management For For For Fifth Third Bancorp FITB 4/16/2013 13 Elect John J. Schiff, Jr. Management For For For Fifth Third Bancorp FITB 4/16/2013 14 Elect Marsha C. Williams Management For For For Fifth Third Bancorp FITB 4/16/2013 15 Ratification of Auditor Management For For For Fifth Third Bancorp FITB 4/16/2013 16 Advisory Vote on Executive Compensation Management For For For Fifth Third Bancorp FITB 4/16/2013 17 Frequency of Advisory Vote on Executive Compensation Management 1 Year 1 Year For First Trust High Income Long/Short Fund FSD 33738E109 4/17/2013 Elect James A. Bowen Management For For 94% Withhold 6% For First Trust High Income Long/Short Fund FSD 33738E109 4/17/2013 Elect Niel B. Nielson Management For For 94% Withhold 6% For First Trust/Aberdeen Emerging Opportunity Fund FEO 33731L100 4/17/2013 Elect James A. Bowen Management For For 94% Withhold 6% For First Trust/Aberdeen Emerging Opportunity Fund FEO 33731L100 4/17/2013 Elect Niel B. Nielson Management For For 94% Withhold 6% For First Trust/Aberdeen Emerging Opportunity Fund FEO 4/17/2013 Elect James A. Bowen Management For For 94% Withhold 6% For First Trust/Aberdeen Emerging Opportunity Fund FEO 4/17/2013 Elect Niel B. Nielson Management For For 94% Withhold 6% For Franklin Resources, Inc. BEN 3/13/2013 1 Elect Samuel H. Armacost Management For For For Franklin Resources, Inc. BEN 3/13/2013 2 Elect Peter K. Barker Management For For For Franklin Resources, Inc. BEN 3/13/2013 3 Elect Charles Crocker Management For For For Franklin Resources, Inc. BEN 3/13/2013 4 Elect Charles B. Johnson Management For For For Franklin Resources, Inc. BEN 3/13/2013 5 Elect Gregory E. Johnson Management For For For Franklin Resources, Inc. BEN 3/13/2013 6 Elect Rupert H. Johnson, Jr. Management For For For Franklin Resources, Inc. BEN 3/13/2013 7 Elect Mark C. Pigott Management For For For Franklin Resources, Inc. BEN 3/13/2013 8 Elect Chutta Ratnathicam Management For For For Franklin Resources, Inc. BEN 3/13/2013 9 Elect Laura Stein Management For For For Franklin Resources, Inc. BEN 3/13/2013 10 Elect Anne M. Tatlock Management For For For Franklin Resources, Inc. BEN 3/13/2013 11 Elect Geoffrey Y. Yang Management For For For Franklin Resources, Inc. BEN 3/13/2013 12 Ratification of Auditor Management For For For Franklin Resources, Inc. BEN 3/13/2013 13 Shareholder Proposal Regarding Genocide-Free Investing Shareholder Against Against For Gap, Inc. (The) GPS 5/21/2013 1 Elect Adrian D.P. Bellamy Management For For For Gap, Inc. (The) GPS 5/21/2013 2 Elect Domenico De Sole Management For For For Gap, Inc. (The) GPS 5/21/2013 3 Elect Robert J. Fisher Management For For For Gap, Inc. (The) GPS 5/21/2013 4 Elect William S. Fisher Management For For For Gap, Inc. (The) GPS 5/21/2013 5 Elect Isabella D. Goren Management For For For Gap, Inc. (The) GPS 5/21/2013 6 Elect Bob L. Martin Management For For For Gap, Inc. (The) GPS 5/21/2013 7 Elect Jorge P. Montoya Management For For For Gap, Inc. (The) GPS 5/21/2013 8 Elect Glenn K. Murphy Management For For For Gap, Inc. (The) GPS 5/21/2013 9 Elect Mayo A. Shattuck III Management For For For Gap, Inc. (The) GPS 5/21/2013 10 Elect Katherine Tsang Management For For For Gap, Inc. (The) GPS 5/21/2013 11 Ratification of Auditor Management For For For Gap, Inc. (The) GPS 5/21/2013 12 Advisory Vote on Executive Compensation Management For For For GDL Fund (The) GDL 5/13/2013 Elect Edward T. Tokar Management For For 98% Withhold 2% For GDL Fund (The) GDL 5/13/2013 Elect Salvatore J. Zizza Management For For 98% Withhold 2% For General American Investors Co., Inc. GAM 4/10/2013 Elect Rodney B. Berens Management For For 83% Withhold 17% Against General American Investors Co., Inc. GAM 4/10/2013 Elect Lewis B. Cullman Management For For 86% Withhold 14% Against General American Investors Co., Inc. GAM 4/10/2013 Elect Spencer Davidson Management For For 91% Withhold 9% For General American Investors Co., Inc. GAM 4/10/2013 Elect Gerald M. Edelman Management For For 90% Withhold 10% For General American Investors Co., Inc. GAM 4/10/2013 Elect John D. Gordan, III Management For For 91% Withhold 9% For General American Investors Co., Inc. GAM 4/10/2013 Elect Betsy F. Gotbaum Management For For 94% Withhold 6% For General American Investors Co., Inc. GAM 4/10/2013 Elect Sidney R. Knafel Management For For 91% Withhold 9% For General American Investors Co., Inc. GAM 4/10/2013 Elect Daniel M. Neidich Management For For 82% Withhold 18% Against General American Investors Co., Inc. GAM 4/10/2013 Elect Jeffrey W. Priest Management For For 91% Withhold 9% For General American Investors Co., Inc. GAM 4/10/2013 2 Ratification of Auditor Management For For 94% Withhold 6% For General Electric Co. GE 4/24/2013 1 Elect W. Geoffrey Beattie Management For For For General Electric Co. GE 4/24/2013 2 Elect John J. Brennan Management For For For General Electric Co. GE 4/24/2013 3 Elect James I. Cash, Jr. Management For For For General Electric Co. GE 4/24/2013 4 Elect Francisco D'Souza Management For For For General Electric Co. GE 4/24/2013 5 Elect Marijn E. Dekkers Management For For For General Electric Co. GE 4/24/2013 6 Elect Ann M. Fudge Management For For For General Electric Co. GE 4/24/2013 7 Elect Susan Hockfield Management For For For General Electric Co. GE 4/24/2013 8 Elect Jeffrey R. Immelt Management For For For General Electric Co. GE 4/24/2013 9 Elect Andrea Jung Management For For For General Electric Co. GE 4/24/2013 10 Elect Robert W. Lane Management For For For General Electric Co. GE 4/24/2013 11 Elect Ralph S. Larsen Management For For For General Electric Co. GE 4/24/2013 12 Elect Rochelle B. Lazarus Management For Against Against General Electric Co. GE 4/24/2013 13 Elect James J. Mulva Management For For For General Electric Co. GE 4/24/2013 14 Elect Mary L. Schapiro Management For For For General Electric Co. GE 4/24/2013 15 Elect Robert J. Swieringa Management For For For General Electric Co. GE 4/24/2013 16 Elect James S. Tisch Management For For For General Electric Co. GE 4/24/2013 17 Elect Douglas A. Warner III Management For For For General Electric Co. GE 4/24/2013 18 Advisory Vote on Executive Compensation Management For For For General Electric Co. GE 4/24/2013 19 Ratification of Auditor Management For For For General Electric Co. GE 4/24/2013 20 Shareholder Proposal Regarding Cessation of All Stock Options and Bonuses Shareholder Against Against For General Electric Co. GE 4/24/2013 21 Shareholder Proposal Regarding Term Limits Shareholder Against Against For General Electric Co. GE 4/24/2013 22 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against For Against General Electric Co. GE 4/24/2013 23 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against For Against General Electric Co. GE 4/24/2013 24 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against Against For General Electric Co. GE 4/24/2013 25 Shareholder Proposal Regarding Double Board Nominees Shareholder Against Against For Global Income & Currency Fund Inc. GCF 11/16/2012 1 Reorganization Management For For 98% Against 2% For Google Inc. GOOG 38259P508 6/6/2013 Elect Larry Page Management For For For Google Inc. GOOG 38259P508 6/6/2013 Elect Sergey Brin Management For For For Google Inc. GOOG 38259P508 6/6/2013 Elect Eric E. Schmidt Management For For For Google Inc. GOOG 38259P508 6/6/2013 Elect L. John Doerr Management For For For Google Inc. GOOG 38259P508 6/6/2013 Elect Diane B. Greene Management For For For Google Inc. GOOG 38259P508 6/6/2013 Elect John L. Hennessy Management For Withhold Against Google Inc. GOOG 38259P508 6/6/2013 Elect Ann Mather Management For For For Google Inc. GOOG 38259P508 6/6/2013 Elect Paul S. Otellini Management For For For Google Inc. GOOG 38259P508 6/6/2013 Elect K. Ram Shriram Management For For For Google Inc. GOOG 38259P508 6/6/2013 Elect Shirley M. Tilghman Management For For For Google Inc. GOOG 38259P508 6/6/2013 2 Ratification of Auditor Management For For For Google Inc. GOOG 38259P508 6/6/2013 3 Shareholder Proposal Regarding Lead Batteries Shareholder Against Against For Google Inc. GOOG 38259P508 6/6/2013 4 Shareholder Proposal Regarding Recapitalization Shareholder Against For Against Google Inc. GOOG 38259P508 6/6/2013 5 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against Against For Google Inc. GOOG 38259P508 6/6/2013 6 Shareholder Proposal Regarding CEO Succession Planning Shareholder Against Against For Home Depot, Inc. HD 5/23/2013 1 Elect F. Duane Ackerman Management For For For Home Depot, Inc. HD 5/23/2013 2 Elect Francis S. Blake Management For For For Home Depot, Inc. HD 5/23/2013 3 Elect Ari Bousbib Management For For For Home Depot, Inc. HD 5/23/2013 4 Elect Gregory D. Brenneman Management For For For Home Depot, Inc. HD 5/23/2013 5 Elect J. Frank Brown Management For For For Home Depot, Inc. HD 5/23/2013 6 Elect Albert P. Carey Management For For For Home Depot, Inc. HD 5/23/2013 7 Elect Armando M. Codina Management For Against Against Home Depot, Inc. HD 5/23/2013 8 Elect Bonnie G. Hill Management For For For Home Depot, Inc. HD 5/23/2013 9 Elect Karen Katen Management For For For Home Depot, Inc. HD 5/23/2013 10 Elect Mark Vadon Management For For For Home Depot, Inc. HD 5/23/2013 11 Ratification of Auditor Management For For For Home Depot, Inc. HD 5/23/2013 12 Advisory Vote on Executive Compensation Management For For For Home Depot, Inc. HD 5/23/2013 13 Approval of the Material Terms under the Management Incentive Plan Management For For For Home Depot, Inc. HD 5/23/2013 14 Amendment to the 2005 Omnibus Stock Incentive Plan Management For For For Home Depot, Inc. HD 5/23/2013 15 Shareholder Proposal Regarding Employment Diversity Report Shareholder Against Against For Home Depot, Inc. HD 5/23/2013 16 Shareholder Proposal Regarding Stormwater Management Policy Shareholder Against Against For Honeywell International, Inc. HON 4/22/2013 1 Elect Gordon M. Bethune Management For For For Honeywell International, Inc. HON 4/22/2013 2 Elect Kevin Burke Management For For For Honeywell International, Inc. HON 4/22/2013 3 Elect Jaime Chico Pardo Management For For For Honeywell International, Inc. HON 4/22/2013 4 Elect David M. Cote Management For For For Honeywell International, Inc. HON 4/22/2013 5 Elect D. Scott Davis Management For For For Honeywell International, Inc. HON 4/22/2013 6 Elect Linnet F. Deily Management For Against Against Honeywell International, Inc. HON 4/22/2013 7 Elect Judd Gregg Management For For For Honeywell International, Inc. HON 4/22/2013 8 Elect Lord Clive Hollick Management For For For Honeywell International, Inc. HON 4/22/2013 9 Elect Grace D. Lieblein Management For For For Honeywell International, Inc. HON 4/22/2013 10 Elect George Paz Management For For For Honeywell International, Inc. HON 4/22/2013 11 Elect Bradley T. Sheares Management For For For Honeywell International, Inc. HON 4/22/2013 12 Elect Robin L. Washington Management For For For Honeywell International, Inc. HON 4/22/2013 13 Ratification of Auditor Management For For For Honeywell International, Inc. HON 4/22/2013 14 Advisory Vote on Executive Compensation Management For For For Honeywell International, Inc. HON 4/22/2013 15 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against For Against Honeywell International, Inc. HON 4/22/2013 16 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against For Against Honeywell International, Inc. HON 4/22/2013 17 Shareholder Proposal Regarding Compensation in the Event of a Change in Control Shareholder Against For Against Illinois Tool Works, Inc. ITW 5/3/2013 1 Elect Daniel J. Brutto Management For For For Illinois Tool Works, Inc. ITW 5/3/2013 2 Elect Susan Crown Management For For For Illinois Tool Works, Inc. ITW 5/3/2013 3 Elect Don H. Davis, Jr. Management For For For Illinois Tool Works, Inc. ITW 5/3/2013 4 Elect James W. Griffith Management For For For Illinois Tool Works, Inc. ITW 5/3/2013 5 Elect Robert C. McCormack Management For For For Illinois Tool Works, Inc. ITW 5/3/2013 6 Elect Robert S. Morrison Management For For For Illinois Tool Works, Inc. ITW 5/3/2013 7 Elect E. Scott Santi Management For For For Illinois Tool Works, Inc. ITW 5/3/2013 8 Elect James A. Skinner Management For For For Illinois Tool Works, Inc. ITW 5/3/2013 9 Elect David B. Smith, Jr. Management For For For Illinois Tool Works, Inc. ITW 5/3/2013 10 Elect Pamela B. Strobel Management For For For Illinois Tool Works, Inc. ITW 5/3/2013 11 Elect Kevin M. Warren Management For For For Illinois Tool Works, Inc. ITW 5/3/2013 12 Elect Anré D. Williams Management For For For Illinois Tool Works, Inc. ITW 5/3/2013 13 Ratification of Auditor Management For For For Illinois Tool Works, Inc. ITW 5/3/2013 14 Advisory Vote on Executive Compensation Management For For For Illinois Tool Works, Inc. ITW 5/3/2013 15 Shareholder Proposal Regarding Simple Majority Vote Shareholder Against For Against India Fund Inc. IFN 5/17/2013 Elect J. Marc Hardy Management For For 94% Withhold 6% For India Fund Inc. IFN 5/17/2013 Elect Hugh Young Management For For 94% Withhold 6% For ING Global Equity Dividend and Premium Opportunity Fund IGD 45684E107 7/5/2012 Elect Colleen Baldwin Management For For For ING Global Equity Dividend and Premium Opportunity Fund IGD 45684E107 7/5/2012 Elect John Boyer Management For For For ING Global Equity Dividend and Premium Opportunity Fund IGD 45684E107 7/5/2012 Elect Patricia Chadwick Management For For For ING Global Equity Dividend and Premium Opportunity Fund IGD 45684E107 5/6/2013 1 Approval of a New Investment Advisory Agreement Management For For 36% Against 2% Abstain 1% Broker Non-Vote 61% For ING Global Equity Dividend and Premium Opportunity Fund IGD 45684E107 5/6/2013 2 Approval of a New Sub-Advisory Agreement Management For For 36% Against 2% Abstain 1% Broker Non-Vote 61% For ING Global Equity Dividend and Premium Opportunity Fund IGD 45684E107 5/6/2013 Elect John V. Boyer Management For For 96% Against 4% For ING Global Equity Dividend and Premium Opportunity Fund IGD 45684E107 5/6/2013 Elect Patricia W. Chadwick Management For For 96% Against 4% For ING Global Equity Dividend and Premium Opportunity Fund IGD 45684E107 5/6/2013 Elect Albert E. DePrince, Jr. Management For For 96% Against 4% For ING Global Equity Dividend and Premium Opportunity Fund IGD 45684E107 5/6/2013 Elect Martin J. Gavin Management For For 96% Against 4% For ING Global Equity Dividend and Premium Opportunity Fund IGD 45684E107 5/6/2013 Elect Sheryl K. Pressler Management For For 96% Against 4% For ING Global Equity Dividend and Premium Opportunity Fund IGD 45684E107 5/6/2013 4 Approval of a New Sub-Advisory Agreement Management For For 36% Against 2% Abstain 1% Broker Non-Vote 61% For ING Risk Managed Natural Resources Fund IRR 7/5/2012 Elect Colleen Baldwin Management For For For ING Risk Managed Natural Resources Fund IRR 7/5/2012 Elect John Boyer Management For For For ING Risk Managed Natural Resources Fund IRR 7/5/2012 Elect Patricia Chadwick Management For For For ING Risk Managed Natural Resources Fund IRR 6/6/2013 1 Approval of a New Investment Advisory Agreement Management For For 36% Against 2% Abstain 1% Broker Non-Vote 61% For ING Risk Managed Natural Resources Fund IRR 6/6/2013 2 Approval of a New Sub-Advisory Agreement Management For For 36% Against 2% Abstain 1% Broker Non-Vote 61% For ING Risk Managed Natural Resources Fund IRR 6/6/2013 Elect John V. Boyer Management For For 97% Against 3% For ING Risk Managed Natural Resources Fund IRR 6/6/2013 Elect Patricia W. Chadwick Management For For 97% Against 3% For ING Risk Managed Natural Resources Fund IRR 6/6/2013 Elect Albert E. DePrince, Jr. Management For For 97% Against 3% For ING Risk Managed Natural Resources Fund IRR 6/6/2013 Elect Martin J. Gavin Management For For 97% Against 3% For ING Risk Managed Natural Resources Fund IRR 6/6/2013 Elect Sheryl K. Pressler Management For For 97% Against 3% For International Business Machines Corp. IBM 4/30/2013 1 Elect Alain J. P. Belda Management For Against Against International Business Machines Corp. IBM 4/30/2013 2 Elect William R. Brody Management For For For International Business Machines Corp. IBM 4/30/2013 3 Elect Kenneth I. Chenault Management For For For International Business Machines Corp. IBM 4/30/2013 4 Elect Michael L. Eskew Management For Against Against International Business Machines Corp. IBM 4/30/2013 5 Elect David N. Farr Management For For For International Business Machines Corp. IBM 4/30/2013 6 Elect Shirley A. Jackson Management For For For International Business Machines Corp. IBM 4/30/2013 7 Elect Andrew N. Liveris Management For Against Against International Business Machines Corp. IBM 4/30/2013 8 Elect W. James McNerney, Jr. Management For For For International Business Machines Corp. IBM 4/30/2013 9 Elect James W. Owens Management For For For International Business Machines Corp. IBM 4/30/2013 10 Elect Virginia M. Rometty Management For For For International Business Machines Corp. IBM 4/30/2013 11 Elect Joan E. Spero Management For For For International Business Machines Corp. IBM 4/30/2013 12 Elect Sidney Taurel Management For For For International Business Machines Corp. IBM 4/30/2013 13 Elect Lorenzo H Zambrano Management For Against Against International Business Machines Corp. IBM 4/30/2013 14 Ratification of Auditor Management For For For International Business Machines Corp. IBM 4/30/2013 15 Advisory Vote on Executive Compensation Management For For For International Business Machines Corp. IBM 4/30/2013 16 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against For International Business Machines Corp. IBM 4/30/2013 17 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against For Against International Business Machines Corp. IBM 4/30/2013 18 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against For Against International Business Machines Corp. IBM 4/30/2013 19 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against Against For International Paper Co. IP 5/13/2013 1 Elect David J. Bronczek Management For For For International Paper Co. IP 5/13/2013 2 Elect Ahmet C. Dördüncü Management For For For International Paper Co. IP 5/13/2013 3 Elect John V. Faraci Management For For For International Paper Co. IP 5/13/2013 4 Elect Ilene S. Gordon Management For For For International Paper Co. IP 5/13/2013 5 Elect Stacey J. Mobley Management For For For International Paper Co. IP 5/13/2013 6 Elect Joan E. Spero Management For For For International Paper Co. IP 5/13/2013 7 Elect John L. Townsend, III Management For For For International Paper Co. IP 5/13/2013 8 Elect John F. Turner Management For For For International Paper Co. IP 5/13/2013 9 Elect William G. Walter Management For For For International Paper Co. IP 5/13/2013 10 Elect J. Steven Whisler Management For For For International Paper Co. IP 5/13/2013 11 Ratification of Auditor Management For For For International Paper Co. IP 5/13/2013 12 Right to Act by Written Consent Management For For For International Paper Co. IP 5/13/2013 13 Advisory Vote on Executive Compensation Management For For For International Paper Co. IP 5/13/2013 14 Shareholder Proposal Regarding Compensation in the Event of a Change in Control Shareholder Against Against For Intuitive Surgical Inc. ISRG 46120E602 4/25/2013 1 Elect Amal M. Johnson Management For For For Intuitive Surgical Inc. ISRG 46120E602 4/25/2013 2 Elect Eric H. Halvorson Management For For For Intuitive Surgical Inc. ISRG 46120E602 4/25/2013 3 Elect Alan J. Levy Management For Against Against Intuitive Surgical Inc. ISRG 46120E602 4/25/2013 4 Amendment to the 2010 Incentive Award Plan Management For Against Against Intuitive Surgical Inc. ISRG 46120E602 4/25/2013 5 Advisory Vote on Executive Compensation Management For For For Intuitive Surgical Inc. ISRG 46120E602 4/25/2013 6 Ratification of Auditor Management For For For Invesco Quality Municipal Income Trust IQI 61745P874 6/24/2013 Elect Michael F. Klein Management For For 97% Withhold 3% For Invesco Quality Municipal Income Trust IQI 61745P874 6/24/2013 Elect Michael E. Nugent Management For For 97% Withhold 3% For Invesco Quality Municipal Income Trust IQI 61745P874 6/24/2013 Elect W. Allen Reed Management For For 97% Withhold 3% For Invesco Senior Income Trust VVR 46132R104 7/17/2012 1 Amendment and Restatement of the Agreement and Declaration of Trust Management For For 95% Against 3% Abstain 2% Against Invesco Senior Income Trust VVR 46132R104 7/17/2012 Elect Linda Hutton Heagy Management For For 98% Withhold 2% For Invesco Senior Income Trust VVR 46132R104 7/17/2012 Elect Wayne Whalen Management For For 97% Withhold 3% For Japan Smaller Capitalization Fund Inc. JOF 47109U104 12/4/2012 Elect Rodney Buck Management For For 88% Against 12% For Japan Smaller Capitalization Fund Inc. JOF 47109U104 12/4/2012 Elect David Chemidlin Management For For 87% Against 13% For Johnson & Johnson JNJ 4/25/2013 1 Elect Mary Sue Coleman Management For For For Johnson & Johnson JNJ 4/25/2013 2 Elect James G. Cullen Management For For For Johnson & Johnson JNJ 4/25/2013 3 Elect Ian E.L. Davis Management For For For Johnson & Johnson JNJ 4/25/2013 4 Elect Alex Gorsky Management For For For Johnson & Johnson JNJ 4/25/2013 5 Elect Michael M. E. Johns Management For For For Johnson & Johnson JNJ 4/25/2013 6 Elect Susan L. Lindquist Management For For For Johnson & Johnson JNJ 4/25/2013 7 Elect Anne M. Mulcahy Management For Against Against Johnson & Johnson JNJ 4/25/2013 8 Elect Leo F. Mullin Management For For For Johnson & Johnson JNJ 4/25/2013 9 Elect William D. Perez Management For For For Johnson & Johnson JNJ 4/25/2013 10 Elect Charles Prince Management For Against Against Johnson & Johnson JNJ 4/25/2013 11 Elect A. Eugene Washington Management For For For Johnson & Johnson JNJ 4/25/2013 12 Elect Ronald A. Williams Management For For For Johnson & Johnson JNJ 4/25/2013 13 Advisory Vote on Executive Compensation Management For For For Johnson & Johnson JNJ 4/25/2013 14 Ratification of Auditor Management For For For Johnson & Johnson JNJ 4/25/2013 15 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against Against For Johnson & Johnson JNJ 4/25/2013 16 Shareholder Proposal Regarding Political Contributions and Corporate Values Report Shareholder Against Against For Johnson & Johnson JNJ 4/25/2013 17 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against For Against JPMorgan Chase & Co. JPM 46625H100 5/21/2013 1 Elect James A. Bell Management For Against Against JPMorgan Chase & Co. JPM 46625H100 5/21/2013 2 Elect Crandall C. Bowles Management For Against Against JPMorgan Chase & Co. JPM 46625H100 5/21/2013 3 Elect Stephen B. Burke Management For For For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 4 Elect David M. Cote Management For Against Against JPMorgan Chase & Co. JPM 46625H100 5/21/2013 5 Elect James S. Crown Management For Against Against JPMorgan Chase & Co. JPM 46625H100 5/21/2013 6 Elect James Dimon Management For For For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 7 Elect Timothy P. Flynn Management For For For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 8 Elect Ellen V. Futter Management For Against Against JPMorgan Chase & Co. JPM 46625H100 5/21/2013 9 Elect Laban P. Jackson, Jr. Management For Against Against JPMorgan Chase & Co. JPM 46625H100 5/21/2013 10 Elect Lee R. Raymond Management For For For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 11 Elect William C. Weldon Management For For For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 12 Ratification of Auditor Management For For For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 13 Advisory Vote on Executive Compensation Management For For For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 14 Allow Shareholders to Act by Written Consent Management For For For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 15 Key Executive Performance Plan Management For For For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 16 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against For Against JPMorgan Chase & Co. JPM 46625H100 5/21/2013 17 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against Against For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 18 Shareholder Proposal Regarding Genocide-Free Investing Shareholder Against Against For JPMorgan Chase & Co. JPM 46625H100 5/21/2013 19 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against For Lazard World Dividend & Income Fund Inc. LOR 4/26/2013 Elect Charles L. Carroll Management For For 98% Withhold 2% For Lazard World Dividend & Income Fund Inc. LOR 4/26/2013 Elect Leon M. Pollack Management For For 99% Withhold 1% For Lazard World Dividend & Income Fund Inc. LOR 4/26/2013 Elect Robert M. Solmson Management For For 98% Withhold 2% For Liberty All-Star Growth Fund Inc. ASG 7/30/2012 Elect Thomas Brock Management For For 94% Withhold 6% For Liberty All-Star Growth Fund Inc. ASG 7/30/2012 Elect John Neuhauser Management For For 94% Withhold 6% For Liberty All-Star Growth Fund Inc. ASG 7/30/2012 Elect Edmund J. Burke Management For For 91% Withhold 9% For Liberty All-Star Growth Fund Inc. ASG 7/30/2012 2 Shareholder Proposal Regarding Self-Tender Offer Shareholder Against For 13% Against 85% Abstain 2% For Liberty All-Star Growth Fund Inc. ASG 12/20/2012 1 Approval of New Portfolio Management Agreement Management For For 93% Against 4% Abstain 3% For Liberty All-Star Growth Fund Inc. ASG 12/20/2012 2 Approval of a Manager of Managers Arrangement Management For For 93% Against 5% Abstain 2% For Lockheed Martin Corp. LMT 4/25/2013 1 Elect Nolan D. Archibald Management For For For Lockheed Martin Corp. LMT 4/25/2013 2 Elect Rosalind G. Brewer Management For Against Against Lockheed Martin Corp. LMT 4/25/2013 3 Elect David B. Burritt Management For Against Against Lockheed Martin Corp. LMT 4/25/2013 4 Elect James O. Ellis, Jr. Management For For For Lockheed Martin Corp. LMT 4/25/2013 5 Elect Thomas J. Falk Management For For For Lockheed Martin Corp. LMT 4/25/2013 6 Elect Marillyn A. Hewson Management For For For Lockheed Martin Corp. LMT 4/25/2013 7 Elect Gwendolyn S. King Management For For For Lockheed Martin Corp. LMT 4/25/2013 8 Elect James M. Loy Management For Against Against Lockheed Martin Corp. LMT 4/25/2013 9 Elect Douglas H. McCorkindale Management For Against Against Lockheed Martin Corp. LMT 4/25/2013 10 Elect Joseph W. Ralston Management For Against Against Lockheed Martin Corp. LMT 4/25/2013 11 Elect Anne L. Stevens Management For Against Against Lockheed Martin Corp. LMT 4/25/2013 12 Elect Robert J. Stevens Management For For For Lockheed Martin Corp. LMT 4/25/2013 13 Ratification of Auditor Management For For For Lockheed Martin Corp. LMT 4/25/2013 14 Advisory Vote on Executive Compensation Management For Against Against Lockheed Martin Corp. LMT 4/25/2013 15 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against For Against Lockheed Martin Corp. LMT 4/25/2013 16 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against For Against Lockheed Martin Corp. LMT 4/25/2013 17 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against For Lowe's Companies, Inc. LOW 5/31/2013 Elect Raul Alvarez Management For For For Lowe's Companies, Inc. LOW 5/31/2013 Elect David W. Bernauer Management For For For Lowe's Companies, Inc. LOW 5/31/2013 Elect Leonard L. Berry Management For For For Lowe's Companies, Inc. LOW 5/31/2013 Elect Peter C. Browning Management For Withhold Against Lowe's Companies, Inc. LOW 5/31/2013 Elect Richard W. Dreiling Management For For For Lowe's Companies, Inc. LOW 5/31/2013 Elect Dawn E. Hudson Management For For For Lowe's Companies, Inc. LOW 5/31/2013 Elect Robert L. Johnson Management For For For Lowe's Companies, Inc. LOW 5/31/2013 Elect Marshall O. Larsen Management For For For Lowe's Companies, Inc. LOW 5/31/2013 Elect Richard K. Lochridge Management For For For Lowe's Companies, Inc. LOW 5/31/2013 Elect Robert A. Niblock Management For For For Lowe's Companies, Inc. LOW 5/31/2013 Elect Eric C. Wiseman Management For For For Lowe's Companies, Inc. LOW 5/31/2013 2 Ratification of Auditor Management For For For Lowe's Companies, Inc. LOW 5/31/2013 3 Advisory Vote on Executive Compensation Management For For For Lowe's Companies, Inc. LOW 5/31/2013 4 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against Against For Madison Strategic Sector Premium Fund MSP 7/27/2012 Elect Philip Blake Management For For 92% Withhold 8% For Marathon Oil Corporation MRO 4/24/2013 1 Elect Gregory H. Boyce Management For For For Marathon Oil Corporation MRO 4/24/2013 2 Elect Pierre R. Brondeau Management For For For Marathon Oil Corporation MRO 4/24/2013 3 Elect Clarence P. Cazalot, Jr. Management For For For Marathon Oil Corporation MRO 4/24/2013 4 Elect Linda Z. Cook Management For For For Marathon Oil Corporation MRO 4/24/2013 5 Elect Shirley A. Jackson Management For For For Marathon Oil Corporation MRO 4/24/2013 6 Elect Philip Lader Management For For For Marathon Oil Corporation MRO 4/24/2013 7 Elect Michael E.J. Phelps Management For For For Marathon Oil Corporation MRO 4/24/2013 8 Elect Dennis H. Reilley Management For For For Marathon Oil Corporation MRO 4/24/2013 9 Ratification of Auditor Management For For For Marathon Oil Corporation MRO 4/24/2013 10 Advisory Vote on Executive Compensation Management For For For Marathon Oil Corporation MRO 4/24/2013 11 Shareholder Proposal Regarding Lobbying Report Shareholder Against For Against Marsh & McLennan Companies, Inc. MMC 5/16/2013 1 Elect Zachary W. Carter Management For For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 2 Elect Óscar Fanjul Martín Management For For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 3 Elect Daniel S. Glaser Management For For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 4 Elect H. Edward Hanway Management For For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 5 Elect Ian Lang Management For For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 6 Elect Elaine La Roche Management For For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 7 Elect Steven A. Mills Management For For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 8 Elect Bruce P. Nolop Management For For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 9 Elect Marc D. Oken Management For For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 10 Elect Morton O. Schapiro Management For For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 11 Elect Adele S. Simmons Management For For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 12 Elect Lloyd M. Yates Management For For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 13 Elect R. David Yost Management For For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 14 Advisory Vote on Executive Compensation Management For For For Marsh & McLennan Companies, Inc. MMC 5/16/2013 15 Ratification of Auditor Management For For For MasterCard Inc. MA 57636Q104 6/18/2013 13 Advisory Vote on Executive Compensation Management For For For MasterCard Inc. MA 57636Q104 6/18/2013 14 Ratification of Auditor Management For For For MasterCard Inc. MA 57636Q104 6/18/2013 1 Elect Richard Haythornthwaite Management For For For MasterCard Inc. MA 57636Q104 6/18/2013 2 Elect Ajay S. Banga Management For For For MasterCard Inc. MA 57636Q104 6/18/2013 3 Elect Silvio Barzi Management For For For MasterCard Inc. MA 57636Q104 6/18/2013 4 Elect David R. Carlucci Management For For For MasterCard Inc. MA 57636Q104 6/18/2013 5 Elect Steven J. Freiberg Management For For For MasterCard Inc. MA 57636Q104 6/18/2013 6 Elect Nancy J. Karch Management For For For MasterCard Inc. MA 57636Q104 6/18/2013 7 Elect Marc Olivié Management For For For MasterCard Inc. MA 57636Q104 6/18/2013 8 Elect Rima Qureshi Management For For For MasterCard Inc. MA 57636Q104 6/18/2013 9 Elect José Octavio Reyes Lagunes Management For For For MasterCard Inc. MA 57636Q104 6/18/2013 10 Elect Mark Schwartz Management For For For MasterCard Inc. MA 57636Q104 6/18/2013 11 Elect Jackson P. TAI Management For For For MasterCard Inc. MA 57636Q104 6/18/2013 12 Elect Edward Suning Tian Management For For For McDonald`s Corp. MCD 5/23/2013 1 Elect Walter E. Massey Management For For For McDonald`s Corp. MCD 5/23/2013 2 Elect John W. Rogers, Jr. Management For For For McDonald`s Corp. MCD 5/23/2013 3 Elect Roger W. Stone Management For For For McDonald`s Corp. MCD 5/23/2013 4 Elect Miles D. White Management For For For McDonald`s Corp. MCD 5/23/2013 5 Advisory Vote on Executive Compensation Management For For For McDonald`s Corp. MCD 5/23/2013 6 Ratification of Auditor Management For For For McDonald`s Corp. MCD 5/23/2013 7 Shareholder Proposal Regarding Report on Ratio Between CEO and Employee Pay Shareholder Against Against For McDonald`s Corp. MCD 5/23/2013 8 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against Against For McDonald`s Corp. MCD 5/23/2013 9 Shareholder Proposal Regarding Review of Human Rights Policies Shareholder Against Against For McDonald`s Corp. MCD 5/23/2013 10 Shareholder Proposal Regarding Report on Childhood Obesity Shareholder Against Against For McKesson Corporation MCK 58155Q103 7/25/2012 1 Elect Andy Bryant Management For For For McKesson Corporation MCK 58155Q103 7/25/2012 2 Elect Wayne Budd Management For For For McKesson Corporation MCK 58155Q103 7/25/2012 3 Elect John Hammergren Management For For For McKesson Corporation MCK 58155Q103 7/25/2012 4 Elect Alton Irby III Management For For For McKesson Corporation MCK 58155Q103 7/25/2012 5 Elect M. Christine Jacobs Management For For For McKesson Corporation MCK 58155Q103 7/25/2012 6 Elect Marie Knowles Management For For For McKesson Corporation MCK 58155Q103 7/25/2012 7 Elect David Lawrence Management For For For McKesson Corporation MCK 58155Q103 7/25/2012 8 Elect Edward Mueller Management For For For McKesson Corporation MCK 58155Q103 7/25/2012 9 Elect Jane Shaw Management For For For McKesson Corporation MCK 58155Q103 7/25/2012 10 Ratification of Auditor Management For For For McKesson Corporation MCK 58155Q103 7/25/2012 11 Advisory Vote on Executive Compensation Management For For For McKesson Corporation MCK 58155Q103 7/25/2012 12 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against For Against McKesson Corporation MCK 58155Q103 7/25/2012 13 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against For Against McKesson Corporation MCK 58155Q103 7/25/2012 14 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against Against For McKesson Corporation MCK 58155Q103 7/25/2012 15 Shareholder Proposal Regarding Compensation in the Event of a Change in Control Shareholder Against For Against Merck & Co., Inc. MRK 58933Y105 5/28/2013 1 Elect Leslie A. Brun Management For For For Merck & Co., Inc. MRK 58933Y105 5/28/2013 2 Elect Thomas R. Cech Management For For For Merck & Co., Inc. MRK 58933Y105 5/28/2013 3 Elect Kenneth C. Frazier Management For For For Merck & Co., Inc. MRK 58933Y105 5/28/2013 4 Elect Thomas H. Glocer Management For For For Merck & Co., Inc. MRK 58933Y105 5/28/2013 5 Elect William B. Harrison, Jr. Management For For For Merck & Co., Inc. MRK 58933Y105 5/28/2013 6 Elect C. Robert Kidder Management For For For Merck & Co., Inc. MRK 58933Y105 5/28/2013 7 Elect Rochelle B. Lazarus Management For For For Merck & Co., Inc. MRK 58933Y105 5/28/2013 8 Elect Carlos E. Represas Management For For For Merck & Co., Inc. MRK 58933Y105 5/28/2013 9 Elect Patricia F. Russo Management For For For Merck & Co., Inc. MRK 58933Y105 5/28/2013 10 Elect Craig B. Thompson Management For For For Merck & Co., Inc. MRK 58933Y105 5/28/2013 11 Elect Wendell P. Weeks Management For For For Merck & Co., Inc. MRK 58933Y105 5/28/2013 12 Elect Peter C. Wendell Management For For For Merck & Co., Inc. MRK 58933Y105 5/28/2013 13 Ratification of Auditor Management For For For Merck & Co., Inc. MRK 58933Y105 5/28/2013 14 Advisory Vote on Executive Compensation Management For For For Merck & Co., Inc. MRK 58933Y105 5/28/2013 15 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against For Against Merck & Co., Inc. MRK 58933Y105 5/28/2013 16 Shareholder Proposal Regarding Right to Call a Special Meeting Shareholder Against Against For Merck & Co., Inc. MRK 58933Y105 5/28/2013 17 Shareholder Proposal Regarding Political and Charitable Contributions Report Shareholder Against Against For Merck & Co., Inc. MRK 58933Y105 5/28/2013 18 Shareholder Proposal Regarding Report on Public Policy Advocacy Shareholder Against Against For MetLife Inc. MET 59156R108 4/23/2013 1 Elect R. Glenn Hubbard Management For For For MetLife Inc. MET 59156R108 4/23/2013 2 Elect Steven A. Kandarian Management For For For MetLife Inc. MET 59156R108 4/23/2013 3 Elect John M. Keane Management For For For MetLife Inc. MET 59156R108 4/23/2013 4 Elect Alfred F. Kelly, Jr. Management For For For MetLife Inc. MET 59156R108 4/23/2013 5 Elect James M. Kilts Management For For For MetLife Inc. MET 59156R108 4/23/2013 6 Elect Catherine R. Kinney Management For For For MetLife Inc. MET 59156R108 4/23/2013 7 Elect Hugh B. Price Management For For For MetLife Inc. MET 59156R108 4/23/2013 8 Elect Kenton J. Sicchitano Management For For For MetLife Inc. MET 59156R108 4/23/2013 9 Ratification of Auditor Management For For For MetLife Inc. MET 59156R108 4/23/2013 10 Advisory Vote on Executive Compensation Management For For For Microsoft Corporation MSFT 11/28/2012 1 Elect Steven Ballmer Management For For For Microsoft Corporation MSFT 11/28/2012 2 Elect Dina Dublon Management For For For Microsoft Corporation MSFT 11/28/2012 3 Elect William Gates III Management For For For Microsoft Corporation MSFT 11/28/2012 4 Elect Maria Klawe Management For For For Microsoft Corporation MSFT 11/28/2012 5 Elect Stephen Luczo Management For For For Microsoft Corporation MSFT 11/28/2012 6 Elect David Marquardt Management For For For Microsoft Corporation MSFT 11/28/2012 7 Elect Charles Noski Management For For For Microsoft Corporation MSFT 11/28/2012 8 Elect Helmut Panke Management For For For Microsoft Corporation MSFT 11/28/2012 9 Elect John Thompson Management For For For Microsoft Corporation MSFT 11/28/2012 10 Advisory Vote on Executive Compensation Management For For For Microsoft Corporation MSFT 11/28/2012 11 Amendment to the Employee Stock Purchase Plan Management For For For Microsoft Corporation MSFT 11/28/2012 12 Ratification of Auditor Management For For For Microsoft Corporation MSFT 11/28/2012 13 Shareholder Proposal Regarding Cumulative Voting Shareholder Against Against For Morgan Stanley China A Share Fund Inc. CAF 7/24/2012 Elect Michael Bozic Management For For 88% Withhold 12% For Morgan Stanley China A Share Fund Inc. CAF 7/24/2012 Elect Michael Klein Management For For 88% Withhold 12% For Morgan Stanley China A Share Fund Inc. CAF 7/24/2012 Elect W. Allen Reed Management For For 88% Withhold 12% For Morgan Stanley Emerging Markets Domestic Debt Fund Inc. EDD 6/24/2013 Elect Frank L. Bowman Management For For 98.5% Abstain 1.5% For Morgan Stanley Emerging Markets Domestic Debt Fund Inc. EDD 6/24/2013 Elect James F. Higgins Management For For 98.5% Abstain 1.5% For Morgan Stanley Emerging Markets Domestic Debt Fund Inc. EDD 6/24/2013 Elect Manuel H. Johnson Management For For 98.5% Abstain 1.5% For Morgan Stanley India Investment Fund Inc. IIF 61745C105 7/24/2012 Elect Joseph Kearns Management For For 66% Withhold 34% For Morgan Stanley India Investment Fund Inc. IIF 61745C105 7/24/2012 Elect M.J. Marcel Descroizilles Management For For 95% Withhold 5% For Morgan Stanley India Investment Fund Inc. IIF 61745C105 6/24/2013 Elect Arthur Lev Management For For 57% Withhold 43% For Morgan Stanley India Investment Fund Inc. IIF 61745C105 6/24/2013 Elect Fergus Reid Management For For 57% Withhold 43% Against New Germany Fund Inc. GF 6/26/2013 Elect Detlef Bierbaum Management For For 88.5% Withhold 11.5% For New Germany Fund Inc. GF 6/26/2013 Elect Christian H. Strenger Management For For 88.5% Withhold 11.5% For New Germany Fund Inc. GF 6/26/2013 Elect Robert H. Wadsworth Management For For 88.5% Withhold 11.5% For New Germany Fund Inc. GF 6/26/2013 Elect Wilhelm Bender Management For For 88.5% Withhold 11.5% For New Germany Fund Inc. GF 6/26/2013 2 Ratification of Auditor Management For For 96% Against 2% Abstain 2% For News Corp. NWSA 65248E203 6/11/2013 1 Certificate Amendment Regarding Separation Transactions Management For For For News Corp. NWSA 65248E203 6/11/2013 2 Certificate Amendment Regarding Non-Cash Distributions Management For For For News Corp. NWSA 65248E203 6/11/2013 3 Company Name Change Management For For For News Corp. NWSA 65248E203 6/11/2013 4 Resident Status Management For For For NextEra Energy Inc. NEE 65339F101 5/23/2013 1 Elect Sherry S. Barrat Management For For For NextEra Energy Inc. NEE 65339F101 5/23/2013 2 Elect Robert M. Beall II Management For For For NextEra Energy Inc. NEE 65339F101 5/23/2013 3 Elect James L. Camaren Management For For For NextEra Energy Inc. NEE 65339F101 5/23/2013 4 Elect Kenneth B. Dunn Management For For For NextEra Energy Inc. NEE 65339F101 5/23/2013 5 Elect Lewis Hay, III Management For For For NextEra Energy Inc. NEE 65339F101 5/23/2013 6 Elect Toni Jennings Management For For For NextEra Energy Inc. NEE 65339F101 5/23/2013 7 Elect James L. Robo Management For For For NextEra Energy Inc. NEE 65339F101 5/23/2013 8 Elect Rudy E. Schupp Management For For For NextEra Energy Inc. NEE 65339F101 5/23/2013 9 Elect John L. Skolds Management For For For NextEra Energy Inc. NEE 65339F101 5/23/2013 10 Elect William H. Swanson Management For For For NextEra Energy Inc. NEE 65339F101 5/23/2013 11 Elect Michael H. Thaman Management For For For NextEra Energy Inc. NEE 65339F101 5/23/2013 12 Elect Hansel E. Tookes II Management For For For NextEra Energy Inc. NEE 65339F101 5/23/2013 13 Ratification of Auditor Management For For For NextEra Energy Inc. NEE 65339F101 5/23/2013 14 Approval of the Material Terms under the 2013 Executive Annual Incentive Plan Management For For For NextEra Energy Inc. NEE 65339F101 5/23/2013 15 Advisory Vote on Executive Compensation Management For For For NextEra Energy Inc. NEE 65339F101 5/23/2013 16 Shareholder Regarding Nuclear Fuel Storage and Safety Shareholder Against Against For Nuveen Diversified Currency Opportunities Fund JGT 67090N109 4/3/2013 Elect William Hunter Management For For 98% Against 2% For Nuveen Diversified Currency Opportunities Fund JGT 67090N109 4/3/2013 Elect Judith Stockdale Management For For 98% Against 2% For Nuveen Diversified Currency Opportunities Fund JGT 67090N109 4/3/2013 Elect Carole Stone Management For For 98% Against 2% For Nuveen Diversified Currency Opportunities Fund JGT 67090N109 4/3/2013 Elect Virginia Stringer Management For For 98% Against 2% For Nuveen Global Value Opportunities Fund JGV 6706EH103 4/3/2013 Elect William Hunter Management For For 98% Against 2% For Nuveen Global Value Opportunities Fund JGV 6706EH103 4/3/2013 Elect Judith Stockdale Management For For 98% Against 2% For Nuveen Global Value Opportunities Fund JGV 6706EH103 4/3/2013 Elect Carole Stone Management For For 98% Against 2% For Nuveen Global Value Opportunities Fund JGV 6706EH103 4/3/2013 Elect Virginia Stringer Management For For 98% Against 2% For Nuveen Quality Preferred Income Fund JTP 67071S101 4/3/2013 Elect William Hunter Management For For 96.753% Against 3.247% For Nuveen Quality Preferred Income Fund JTP 67071S101 4/3/2013 Elect Judith Stockdale Management For For 96.441% Against 3.559% For Nuveen Quality Preferred Income Fund JTP 67071S101 4/3/2013 Elect Carole Stone Management For For 96.535% Against 3.465% For Nuveen Quality Preferred Income Fund JTP 67071S101 4/3/2013 Elect Virginia Stringer Management For For 95.369% Against 3.361% For Nuveen Quality Preferred Income Fund III JHP 67072W101 4/3/2013 Elect William Hunter Management For For 96.845% Against 3.155% For Nuveen Quality Preferred Income Fund III JHP 67072W101 4/3/2013 Elect Judith Stockdale Management For For 96.652% Against 3.348% For Nuveen Quality Preferred Income Fund III JHP 67072W101 4/3/2013 Elect Carole Stone Management For For 96.753% Against 3.3247% For Nuveen Quality Preferred Income Fund III JHP 67072W101 4/3/2013 Elect Virginia Stringer Management For For 96.784% Against 3.216% For Omnicom Group, Inc. OMC 5/21/2013 1 Elect John D. Wren Management For For For Omnicom Group, Inc. OMC 5/21/2013 2 Elect Bruce Crawford Management For For For Omnicom Group, Inc. OMC 5/21/2013 3 Elect Alan R. Batkin Management For For For Omnicom Group, Inc. OMC 5/21/2013 4 Elect Mary C. Choksi Management For For For Omnicom Group, Inc. OMC 5/21/2013 5 Elect Robert C. Clark Management For For For Omnicom Group, Inc. OMC 5/21/2013 6 Elect Leonard S. Coleman, Jr. Management For For For Omnicom Group, Inc. OMC 5/21/2013 7 Elect Errol M. Cook Management For For For Omnicom Group, Inc. OMC 5/21/2013 8 Elect Susan S. Denison Management For For For Omnicom Group, Inc. OMC 5/21/2013 9 Elect Michael A. Henning Management For For For Omnicom Group, Inc. OMC 5/21/2013 10 Elect John R. Murphy Management For For For Omnicom Group, Inc. OMC 5/21/2013 11 Elect John R. Purcell Management For For For Omnicom Group, Inc. OMC 5/21/2013 12 Elect Linda Johnson Rice Management For For For Omnicom Group, Inc. OMC 5/21/2013 13 Elect Gary L. Roubos Management For For For Omnicom Group, Inc. OMC 5/21/2013 14 Ratification of Auditor Management For For For Omnicom Group, Inc. OMC 5/21/2013 15 2013 Incentive Award Plan Management For For For Omnicom Group, Inc. OMC 5/21/2013 16 Advisory Vote on Executive Compensation Management For For For Omnicom Group, Inc. OMC 5/21/2013 17 Shareholder Proposal Regarding Employment Diversity Report Shareholder Against Against For Omnicom Group, Inc. OMC 5/21/2013 18 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against Against For Oracle Corp. ORCL 68389X105 11/7/2012 Elect Jeffrey Berg Management For For For Oracle Corp. ORCL 68389X105 11/7/2012 Elect H. Raymond Bingham Management For Withhold Against Oracle Corp. ORCL 68389X105 11/7/2012 Elect Michael Boskin Management For For For Oracle Corp. ORCL 68389X105 11/7/2012 Elect Safra Catz Management For Withhold Against Oracle Corp. ORCL 68389X105 11/7/2012 Elect Bruce Chizen Management For Withhold Against Oracle Corp. ORCL 68389X105 11/7/2012 Elect George Conrades Management For For For Oracle Corp. ORCL 68389X105 11/7/2012 Elect Lawrence Ellison Management For For For Oracle Corp. ORCL 68389X105 11/7/2012 Elect Hector Garcia-Molina Management For For For Oracle Corp. ORCL 68389X105 11/7/2012 Elect Jeffrey Henley Management For For For Oracle Corp. ORCL 68389X105 11/7/2012 Elect Mark Hurd Management For For For Oracle Corp. ORCL 68389X105 11/7/2012 Elect Donald Lucas Management For For For Oracle Corp. ORCL 68389X105 11/7/2012 Elect Naomi Seligman Management For For For Oracle Corp. ORCL 68389X105 11/7/2012 2 Advisory Vote on Executive Compensation Management For Against Against Oracle Corp. ORCL 68389X105 11/7/2012 3 Amendment to the 1993 Directors' Stock Plan Management For Against Against Oracle Corp. ORCL 68389X105 11/7/2012 4 Ratification of Auditor Management For For For Oracle Corp. ORCL 68389X105 11/7/2012 5 Shareholder Proposal Regarding the Use of Multiple Metrics for Executive Performance Measures Shareholder Against For Against Oracle Corp. ORCL 68389X105 11/7/2012 6 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against For Against Oracle Corp. ORCL 68389X105 11/7/2012 7 Shareholder Proposal Regarding Retention of Shares Until Retirement Shareholder Against Against For Oracle Corp. ORCL 68389X105 11/7/2012 8 Shareholder Proposal Regarding Compensation in the Event of a Change in Control Shareholder Against For Against Petroleum & Resources Corp. PEO 3/19/2013 Elect Enrique R. Arzac Management For For 90% Abstain 10% Against Petroleum & Resources Corp. PEO 3/19/2013 Elect Phyllis O. Bonanno Management For For 90% Abstain 10% For Petroleum & Resources Corp. PEO 3/19/2013 Elect Kenneth J. Dale Management For For 90% Abstain 10% For Petroleum & Resources Corp. PEO 3/19/2013 Elect Frederic A. Escherich Management For For 90% Abstain 10% For Petroleum & Resources Corp. PEO 3/19/2013 Elect Roger W. Gale Management For For 90% Abstain 10% For Petroleum & Resources Corp. PEO 3/19/2013 Elect Kathleen T. McGahran Management For For 90% Abstain 10% For Petroleum & Resources Corp. PEO 3/19/2013 Elect Craig R. Smith Management For For 90% Abstain 10% For Petroleum & Resources Corp. PEO 3/19/2013 Elect Mark E. Stoeckle Management For For 90% Abstain 10% For Petroleum & Resources Corp. PEO 3/19/2013 2 Ratification of Auditor Management For For 90% Against 1% Abstain 9% For Philip Morris International Inc. PM 5/8/2013 1 Elect Harold Brown Management For For For Philip Morris International Inc. PM 5/8/2013 2 Elect Mathis Cabiallavetta Management For For For Philip Morris International Inc. PM 5/8/2013 3 Elect Andre Calantzopoulos Management For For For Philip Morris International Inc. PM 5/8/2013 4 Elect Louis Camilleri Management For For For Philip Morris International Inc. PM 5/8/2013 5 Elect J. Dudley Fishburn Management For For For Philip Morris International Inc. PM 5/8/2013 6 Elect Jennifer Li Management For For For Philip Morris International Inc. PM 5/8/2013 7 Elect Graham Mackay Management For For For Philip Morris International Inc. PM 5/8/2013 8 Elect Sergio Marchionne Management For For For Philip Morris International Inc. PM 5/8/2013 9 Elect Kalpana Morparia Management For For For Philip Morris International Inc. PM 5/8/2013 10 Elect Lucio Noto Management For For For Philip Morris International Inc. PM 5/8/2013 11 Elect Robert Polet Management For For For Philip Morris International Inc. PM 5/8/2013 12 Elect Carlos Slim Helú Management For For For Philip Morris International Inc. PM 5/8/2013 13 Elect Stephen Wolf Management For For For Philip Morris International Inc. PM 5/8/2013 14 Ratification of Auditor Management For For For Philip Morris International Inc. PM 5/8/2013 15 Advisory Vote on Executive Compensation Management For For For Phillips 66 PSX 5/8/2013 1 Elect Greg C. Garland Management For For For Phillips 66 PSX 5/8/2013 2 Elect John E. Lowe Management For For For Phillips 66 PSX 5/8/2013 3 Ratification of Auditor Management For Against Against Phillips 66 PSX 5/8/2013 4 2013 Omnibus Stock and Performance Incentive Plan Management For For For Phillips 66 PSX 5/8/2013 5 Advisory Vote on Executive Compensation Management For Against Against Phillips 66 PSX 5/8/2013 6 Frequency of Advisory Vote on Executive Compensation Management 1 Year 1 Year For PPG Industries, Inc. PPG 4/18/2013 4 Ratification of Auditor Management For For For PPG Industries, Inc. PPG 4/18/2013 5 Shareholder Proposal Regarding Simple Majority Vote Shareholder Against For Against PPG Industries, Inc. PPG 4/18/2013 Elect James G. Berges Management For For For PPG Industries, Inc. PPG 4/18/2013 Elect John V. Faraci Management For For For PPG Industries, Inc. PPG 4/18/2013 Elect Victoria F. Haynes Management For For For PPG Industries, Inc. PPG 4/18/2013 Elect Martin H. Richenhagen Management For For For PPG Industries, Inc. PPG 4/18/2013 2 Advisory Vote on Executive Compensation Management For For For PPG Industries, Inc. PPG 4/18/2013 3 Repeal of Classified Board Management For For For Praxair, Inc. PX 74005P104 4/23/2013 1 Elect Stephen F. Angel Management For For For Praxair, Inc. PX 74005P104 4/23/2013 2 Elect Oscar Bernardes Management For For For Praxair, Inc. PX 74005P104 4/23/2013 3 Elect Bret K. Clayton Management For For For Praxair, Inc. PX 74005P104 4/23/2013 4 Elect Nance K. Dicciani Management For For For Praxair, Inc. PX 74005P104 4/23/2013 5 Elect Edward G. Galante Management For For For Praxair, Inc. PX 74005P104 4/23/2013 6 Elect Claire W. Gargalli Management For For For Praxair, Inc. PX 74005P104 4/23/2013 7 Elect Ira D. Hall Management For For For Praxair, Inc. PX 74005P104 4/23/2013 8 Elect Raymond W. LeBoeuf Management For For For Praxair, Inc. PX 74005P104 4/23/2013 9 Elect Larry D. McVay Management For For For Praxair, Inc. PX 74005P104 4/23/2013 10 Elect Wayne T. Smith Management For For For Praxair, Inc. PX 74005P104 4/23/2013 11 Elect Robert L. Wood Management For For For Praxair, Inc. PX 74005P104 4/23/2013 12 Advisory Vote on Executive Compensation Management For For For Praxair, Inc. PX 74005P104 4/23/2013 13 Shareholder Proposal Regarding Incorporation of Values in Political Spending Shareholder Against Against For Praxair, Inc. PX 74005P104 4/23/2013 14 Ratification of Auditor Management For For For Public Service Enterprise Group Inc. PEG 4/16/2013 1 Elect Albert R. Gamper, Jr. Management For For For Public Service Enterprise Group Inc. PEG 4/16/2013 2 Elect William V. Hickey Management For For For Public Service Enterprise Group Inc. PEG 4/16/2013 3 Elect Ralph Izzo Management For For For Public Service Enterprise Group Inc. PEG 4/16/2013 4 Elect Shirley A. Jackson Management For For For Public Service Enterprise Group Inc. PEG 4/16/2013 5 Elect David Lilley Management For For For Public Service Enterprise Group Inc. PEG 4/16/2013 6 Elect Thomas A. Renyi Management For For For Public Service Enterprise Group Inc. PEG 4/16/2013 7 Elect Hak Cheol Shin Management For For For Public Service Enterprise Group Inc. PEG 4/16/2013 8 Elect Richard J. Swift Management For For For Public Service Enterprise Group Inc. PEG 4/16/2013 9 Elect Susan Tomasky Management For For For Public Service Enterprise Group Inc. PEG 4/16/2013 10 Elect Alfred W. Zollar Management For For For Public Service Enterprise Group Inc. PEG 4/16/2013 11 Advisory Vote on Executive Compensation Management For For For Public Service Enterprise Group Inc. PEG 4/16/2013 12 Amendment to the 2004 Long-Term Incentive Plan Management For For For Public Service Enterprise Group Inc. PEG 4/16/2013 13 Amendment to the Employee Stock Purchase Plan Management For For For Public Service Enterprise Group Inc. PEG 4/16/2013 14 Ratification of Auditor Management For For For Public Service Enterprise Group Inc. PEG 4/16/2013 15 Shareholder Proposal Regarding Simple Majority Vote Shareholder Against For Against Public Storage PSA 74460D109 5/9/2013 Elect Ronald L. Havner, Jr. Management For For For Public Storage PSA 74460D109 5/9/2013 Elect Tamara Hughes Gustavson Management For For For Public Storage PSA 74460D109 5/9/2013 Elect Uri P. Harkham Management For For For Public Storage PSA 74460D109 5/9/2013 Elect B. Wayne Hughes, Jr. Management For Withhold Against Public Storage PSA 74460D109 5/9/2013 Elect Avedick B. Poladian Management For For For Public Storage PSA 74460D109 5/9/2013 Elect Gary E. Pruitt Management For For For Public Storage PSA 74460D109 5/9/2013 Elect Ronald P. Spogli Management For For For Public Storage PSA 74460D109 5/9/2013 Elect Daniel C. Staton Management For For For Public Storage PSA 74460D109 5/9/2013 2 Ratification of Auditor Management For For For Public Storage PSA 74460D109 5/9/2013 3 Advisory Vote on Executive Compensation Management For For For Putnam Premier Income Trust PPT 1/31/2013 1 Change in Board Size Management For For 95% Against 3% Abstain 2% For Putnam Premier Income Trust PPT 1/31/2013 Elect Liaquat Ahamed Management For For 95% Withhold 5% For Putnam Premier Income Trust PPT 1/31/2013 Elect Ravi Akhoury Management For For 95% Withhold 5% For Putnam Premier Income Trust PPT 1/31/2013 Elect Jameson Baxter Management For For 95% Withhold 5% For Putnam Premier Income Trust PPT 1/31/2013 Elect Barbara Baumann Management For For 95% Withhold 5% For Putnam Premier Income Trust PPT 1/31/2013 Elect Charles Curtis Management For For 95% Withhold 5% For Putnam Premier Income Trust PPT 1/31/2013 Elect Robert Darretta Management For For 95% Withhold 5% For Putnam Premier Income Trust PPT 1/31/2013 Elect Katinka Domotorffy Management For For 95% Withhold 5% For Putnam Premier Income Trust PPT 1/31/2013 Elect John Hill Management For For 95% Withhold 5% For Putnam Premier Income Trust PPT 1/31/2013 Elect Paul Joskow Management For For 95% Withhold 5% For Putnam Premier Income Trust PPT 1/31/2013 Elect Elizabeth Kennan Management For For 95% Withhold 5% For Putnam Premier Income Trust PPT 1/31/2013 Elect Kenneth Leibler Management For For 95% Withhold 5% For Putnam Premier Income Trust PPT 1/31/2013 Elect Robert Patterson Management For For 95% Withhold 5% For Putnam Premier Income Trust PPT 1/31/2013 Elect George Putnam, III Management For For 95% Withhold 5% For Putnam Premier Income Trust PPT 1/31/2013 Elect Robert Reynolds Management For For 95% Withhold 5% For Putnam Premier Income Trust PPT 1/31/2013 Elect W. Thomas Stephens Management For For 95% Withhold 5% For QUALCOMM, Inc. QCOM 3/5/2013 1 Elect Barbara T. Alexander Management For Against Against QUALCOMM, Inc. QCOM 3/5/2013 2 Elect Donald G. Cruickshank Management For For For QUALCOMM, Inc. QCOM 3/5/2013 3 Elect Raymond V. Dittamore Management For For For QUALCOMM, Inc. QCOM 3/5/2013 4 Elect Susan Hockfield Management For For For QUALCOMM, Inc. QCOM 3/5/2013 5 Elect Thomas W. Horton Management For For For QUALCOMM, Inc. QCOM 3/5/2013 6 Elect Paul E. Jacobs Management For For For QUALCOMM, Inc. QCOM 3/5/2013 7 Elect Sherry Lansing Management For For For QUALCOMM, Inc. QCOM 3/5/2013 8 Elect Duane A. Nelles Management For For For QUALCOMM, Inc. QCOM 3/5/2013 9 Elect Francisco Ros Management For For For QUALCOMM, Inc. QCOM 3/5/2013 10 Elect Brent Scowcroft Management For For For QUALCOMM, Inc. QCOM 3/5/2013 11 Elect Marc I. Stern Management For For For QUALCOMM, Inc. QCOM 3/5/2013 12 Amendment to the 2006 Long-Term Incentive Plan Management For For For QUALCOMM, Inc. QCOM 3/5/2013 13 Ratification of Auditor Management For For For QUALCOMM, Inc. QCOM 3/5/2013 14 Advisory Vote on Executive Compensation Management For For For Reaves Utility Income Fund UTG 5/3/2013 Elect Jeremy W. Deems Management For For 97% Against 3% For Reaves Utility Income Fund UTG 5/3/2013 Elect Jeremy O. May Management For For 98% Against 2% For Royce Focus Trust Inc. FUND 78080N108 9/20/2012 Elect Charles Royce Management For For 99% Withhold 1% For Royce Focus Trust Inc. FUND 78080N108 9/20/2012 Elect G. Peter O'Brien Management For For 99% Withhold 1% For Schlumberger Ltd. SLB 4/10/2013 1 Elect Peter L.S. Currie Management For For For Schlumberger Ltd. SLB 4/10/2013 2 Elect Anthony Isaac Management For Against Against Schlumberger Ltd. SLB 4/10/2013 3 Elect K.V. Kamath Management For For For Schlumberger Ltd. SLB 4/10/2013 4 Elect Paal Kibsgaard Management For For For Schlumberger Ltd. SLB 4/10/2013 5 Elect Nikolay Kudryavtsev Management For For For Schlumberger Ltd. SLB 4/10/2013 6 Elect Adrian Lajous Management For For For Schlumberger Ltd. SLB 4/10/2013 7 Elect Michael E. Marks Management For For For Schlumberger Ltd. SLB 4/10/2013 8 Elect Lubna Olayan Management For For For Schlumberger Ltd. SLB 4/10/2013 9 Elect Leo Rafael Reif Management For For For Schlumberger Ltd. SLB 4/10/2013 10 Elect Tore I. Sandvold Management For For For Schlumberger Ltd. SLB 4/10/2013 11 Elect Henri Seydoux Management For For For Schlumberger Ltd. SLB 4/10/2013 12 Advisory Vote on Executive Compensation Management For For For Schlumberger Ltd. SLB 4/10/2013 13 Approval of Financial Statements/Dividends Management For For For Schlumberger Ltd. SLB 4/10/2013 14 Ratification of Auditor Management For For For Schlumberger Ltd. SLB 4/10/2013 15 2013 Omnibus Incentive Plan Management For For For Schlumberger Ltd. SLB 4/10/2013 16 Amendment to the Discounted Stock Purchase Plan Management For For For Singapore Fund Inc. SGF 82929L109 6/10/2013 1 Elect David G. Harmert Management For For 93% Against 7% For Singapore Fund Inc. SGF 82929L109 6/10/2013 2 Elect Rahn K. Portert Management For For 93% Against 7% For Southern Company SO 5/22/2013 1 Elect Juanita Powell Baranco Management For For For Southern Company SO 5/22/2013 2 Elect Jon A. Boscia Management For For For Southern Company SO 5/22/2013 3 Elect Henry A. Clark III Management For For For Southern Company SO 5/22/2013 4 Elect Thomas A. Fanning Management For For For Southern Company SO 5/22/2013 5 Elect David J. Grain Management For For For Southern Company SO 5/22/2013 6 Elect H. William Habermeyer, Jr. Management For For For Southern Company SO 5/22/2013 7 Elect Veronica M. Hagen Management For For For Southern Company SO 5/22/2013 8 Elect Warren A. Hood, Jr. Management For For For Southern Company SO 5/22/2013 9 Elect Donald M. James Management For Against Against Southern Company SO 5/22/2013 10 Elect Dale E. Klein Management For For For Southern Company SO 5/22/2013 11 Elect William G. Smith, Jr. Management For For For Southern Company SO 5/22/2013 12 Elect Steven R. Specker Management For For For Southern Company SO 5/22/2013 13 Elect E. Jenner Wood III Management For For For Southern Company SO 5/22/2013 14 Ratification of Auditor Management For For For Southern Company SO 5/22/2013 15 Advisory Vote on Executive Compensation Management For For For Southern Company SO 5/22/2013 16 Amendment to Bylaws to Remove the Mandatory Retirement Age for Non-Employee Directors Management For For For Southern Company SO 5/22/2013 17 Elimination of Certain Supermajority Vote Requirements Management For For For Southern Company SO 5/22/2013 18 Reduction of Voting Thresholds in the Fair Price Provision Management For For For SunTrust Banks, Inc. STI 4/23/2013 1 Elect Robert M. Beall II Management For For For SunTrust Banks, Inc. STI 4/23/2013 2 Elect Alston D. Correll Management For For For SunTrust Banks, Inc. STI 4/23/2013 3 Elect Jeffrey C. Crowe Management For For For SunTrust Banks, Inc. STI 4/23/2013 4 Elect David H. Hughes Management For For For SunTrust Banks, Inc. STI 4/23/2013 5 Elect M. Douglas Ivester Management For For For SunTrust Banks, Inc. STI 4/23/2013 6 Elect Kyle P. Legg Management For For For SunTrust Banks, Inc. STI 4/23/2013 7 Elect William A. Linnenbringer Management For For For SunTrust Banks, Inc. STI 4/23/2013 8 Elect Donna S. Morea Management For For For SunTrust Banks, Inc. STI 4/23/2013 9 Elect David M. Ratcliffe Management For For For SunTrust Banks, Inc. STI 4/23/2013 10 Elect William H. Rogers, Jr. Management For For For SunTrust Banks, Inc. STI 4/23/2013 11 Elect Frank W. Scruggs Management For For For SunTrust Banks, Inc. STI 4/23/2013 12 Elect Thomas R. Watjen Management For For For SunTrust Banks, Inc. STI 4/23/2013 13 Elect Phail Wynn, Jr. Management For For For SunTrust Banks, Inc. STI 4/23/2013 14 Advisory Vote on Executive Compensation Management For For For SunTrust Banks, Inc. STI 4/23/2013 15 Ratification of Auditor Management For For For Swiss Helvetia Fund Inc. SWZ 6/19/2013 Elect Jean-Marc Boillat Management For For 70% Abstain 30% For Swiss Helvetia Fund Inc. SWZ 6/19/2013 Elect R. Clark Hooper Management For For 70% Abstain 30% For Swiss Helvetia Fund Inc. SWZ 6/19/2013 Elect Alexandre de Takacsy Management For For 70% Abstain 30% For Swiss Helvetia Fund Inc. SWZ 6/19/2013 2 Ratification of Auditor Management For For 95.5% Against 4% Abstain 0.5% For T. Rowe Price Group, Inc. TROW 74144T108 4/23/2013 1 Elect Edward C. Bernard Management For For For T. Rowe Price Group, Inc. TROW 74144T108 4/23/2013 2 Elect James T. Brady Management For For For T. Rowe Price Group, Inc. TROW 74144T108 4/23/2013 3 Elect Mary K. Bush Management For For For T. Rowe Price Group, Inc. TROW 74144T108 4/23/2013 4 Elect Donald B. Hebb, Jr. Management For For For T. Rowe Price Group, Inc. TROW 74144T108 4/23/2013 5 Elect Freeman A. Hrabowski, III Management For For For T. Rowe Price Group, Inc. TROW 74144T108 4/23/2013 6 Elect James A.C. Kennedy Management For For For T. Rowe Price Group, Inc. TROW 74144T108 4/23/2013 7 Elect Robert F. MacLellan Management For For For T. Rowe Price Group, Inc. TROW 74144T108 4/23/2013 8 Elect Brian C. Rogers Management For For For T. Rowe Price Group, Inc. TROW 74144T108 4/23/2013 9 Elect Alfred Sommer Management For For For T. Rowe Price Group, Inc. TROW 74144T108 4/23/2013 10 Elect Dwight S. Taylor Management For For For T. Rowe Price Group, Inc. TROW 74144T108 4/23/2013 11 Elect Anne Marie Whittemore Management For For For T. Rowe Price Group, Inc. TROW 74144T108 4/23/2013 12 Advisory Vote on Executive Compensation Management For For For T. Rowe Price Group, Inc. TROW 74144T108 4/23/2013 13 Ratification of Auditor Management For For For Taiwan Fund Inc. TWN 4/23/2013 Elect Michael F. Holland Management For For 95% Withhold 5% Against Taiwan Fund Inc. TWN 4/23/2013 Elect Joe O. Rogers Management For For 96% Withhold 4% For Taiwan Fund Inc. TWN 4/23/2013 Elect Bing Shen Management For For 96% Withhold 4% For Taiwan Fund Inc. TWN 4/23/2013 Elect M. Christopher Canavan, Jr. Management For For 53% Withhold 47% For Taiwan Fund Inc. TWN 4/23/2013 Elect Anthony Kai Yiu Lo Management For For 49% Withhold 51% For Taiwan Fund Inc. TWN 4/23/2013 Elect William C. Kirby Management For For 96% Withhold 4% For Target Corp. TGT 87612E106 6/12/2013 1 Elect Roxanne S. Austin Management For For For Target Corp. TGT 87612E106 6/12/2013 2 Elect Douglas M. Baker, Jr. Management For For For Target Corp. TGT 87612E106 6/12/2013 3 Elect Henrique de Castro Management For For For Target Corp. TGT 87612E106 6/12/2013 4 Elect Calvin Darden Management For For For Target Corp. TGT 87612E106 6/12/2013 5 Elect Mary N. Dillon Management For For For Target Corp. TGT 87612E106 6/12/2013 6 Elect James A. Johnson Management For Against Against Target Corp. TGT 87612E106 6/12/2013 7 Elect Mary E. Minnick Management For For For Target Corp. TGT 87612E106 6/12/2013 8 Elect Anne M. Mulcahy Management For Against Against Target Corp. TGT 87612E106 6/12/2013 9 Elect Derica W. Rice Management For For For Target Corp. TGT 87612E106 6/12/2013 10 Elect Gregg W. Steinhafel Management For For For Target Corp. TGT 87612E106 6/12/2013 11 Elect John G. Stumpf Management For For For Target Corp. TGT 87612E106 6/12/2013 12 Elect Solomon D. Trujillo Management For For For Target Corp. TGT 87612E106 6/12/2013 13 Ratification of Auditor Management For For For Target Corp. TGT 87612E106 6/12/2013 14 Advisory Vote on Executive Compensation Management For Against Against Target Corp. TGT 87612E106 6/12/2013 15 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against For Against Target Corp. TGT 87612E106 6/12/2013 16 Shareholder Proposal Regarding Report on Electronic Waste Shareholder Against Against For Templeton Dragon Fund Inc. TDF 88018T101 5/31/2013 Elect Edith E. Holiday Management For For 70% Withhold 30% For Templeton Dragon Fund Inc. TDF 88018T101 5/31/2013 Elect Larry D. Thompson Management For For 70% Withhold 30% For Templeton Dragon Fund Inc. TDF 88018T101 5/31/2013 Elect Rupert H. Johnson, Jr. Management For For 70% Withhold 30% For Templeton Dragon Fund Inc. TDF 88018T101 5/31/2013 Elect Gregory E. Johnson Management For For 70% Withhold 30% For Templeton Dragon Fund Inc. TDF 88018T101 5/31/2013 2 Ratification of Auditor Management For For 98% Against 1% Abstain 1% For Templeton Emerging Markets Fund EMF 3/1/2013 Elect Frank A. Olson Management For For 25% Withhold 75% For Templeton Emerging Markets Fund EMF 3/1/2013 Elect Constantine D. Tseretopoulos Management For For 25% Withhold 75% For Templeton Emerging Markets Fund EMF 3/1/2013 Elect Charles B. Johnson Management For For 25% Withhold 75% For Templeton Emerging Markets Fund EMF 3/1/2013 Elect Gregory E. Johnson Management For For 25% Withhold 75% For Templeton Emerging Markets Fund EMF 3/1/2013 2 Ratification of Auditor Management For For 100% For Templeton Emerging Markets Fund EMF 3/1/2013 3 Shareholder Proposal Regarding Genocide-Free Investing Shareholder Against For 75% Abstain 25% For Thai Fund Inc. TTF 6/24/2013 Elect Frank L. Bowman Management For For 49% Abstain 51% For Thai Fund Inc. TTF 6/24/2013 Elect James F. Higgins Management For For 49% Abstain 51% For Thai Fund Inc. TTF 6/24/2013 Elect Manuel H. Johnson Management For For 49% Abstain 51% For Thai Fund Inc. TTF 6/24/2013 2 Termination of Contractual Investment Plan Management For For 99% Against 1% For Thai Fund Inc. TTF 6/24/2013 3 Shareholder Proposal Regarding Termination of Management Agreements Shareholder Against For 5% Against 94% Abstain 1% For Time Warner Cable Inc. TWC 88732J207 5/16/2013 16 Shareholder Proposal Regarding Compensation in the Event of a Change in Control Shareholder Against Against For Time Warner Cable Inc. TWC 88732J207 5/16/2013 1 Elect Carole Black Management For For For Time Warner Cable Inc. TWC 88732J207 5/16/2013 2 Elect Glenn A. Britt Management For For For Time Warner Cable Inc. TWC 88732J207 5/16/2013 3 Elect Thomas H. Castro Management For For For Time Warner Cable Inc. TWC 88732J207 5/16/2013 4 Elect David C. Chang Management For For For Time Warner Cable Inc. TWC 88732J207 5/16/2013 5 Elect James E. Copeland, Jr. Management For For For Time Warner Cable Inc. TWC 88732J207 5/16/2013 6 Elect Peter R. Haje Management For For For Time Warner Cable Inc. TWC 88732J207 5/16/2013 7 Elect Donna A. James Management For For For Time Warner Cable Inc. TWC 88732J207 5/16/2013 8 Elect Don Logan Management For For For Time Warner Cable Inc. TWC 88732J207 5/16/2013 9 Elect N.J. Nicholas, Jr. Management For For For Time Warner Cable Inc. TWC 88732J207 5/16/2013 10 Elect Wayne H. Pace Management For For For Time Warner Cable Inc. TWC 88732J207 5/16/2013 11 Elect Edward D. Shirley Management For For For Time Warner Cable Inc. TWC 88732J207 5/16/2013 12 Elect John E. Sununu Management For For For Time Warner Cable Inc. TWC 88732J207 5/16/2013 13 Ratification of Auditor Management For For For Time Warner Cable Inc. TWC 88732J207 5/16/2013 14 Advisory Vote on Executive Compensation Management For For For Time Warner Cable Inc. TWC 88732J207 5/16/2013 15 Shareholder Proposal Regarding Political Spending Report Shareholder Against For Against Time Warner Inc. TWX 5/23/2013 1 Elect James L. Barksdale Management For For For Time Warner Inc. TWX 5/23/2013 2 Elect William P. Barr Management For For For Time Warner Inc. TWX 5/23/2013 3 Elect Jeffrey L. Bewkes Management For For For Time Warner Inc. TWX 5/23/2013 4 Elect Stephen F. Bollenbach Management For For For Time Warner Inc. TWX 5/23/2013 5 Elect Robert C. Clark Management For For For Time Warner Inc. TWX 5/23/2013 6 Elect Mathias Döpfner Management For For For Time Warner Inc. TWX 5/23/2013 7 Elect Jessica P. Einhorn Management For For For Time Warner Inc. TWX 5/23/2013 8 Elect Fred Hassan Management For For For Time Warner Inc. TWX 5/23/2013 9 Elect Kenneth J. Novack Management For For For Time Warner Inc. TWX 5/23/2013 10 Elect Paul D. Wachter Management For For For Time Warner Inc. TWX 5/23/2013 11 Elect Deborah C. Wright Management For For For Time Warner Inc. TWX 5/23/2013 12 Ratification of Auditor Management For For For Time Warner Inc. TWX 5/23/2013 13 Advisory Vote on Executive Compensation Management For For For Time Warner Inc. TWX 5/23/2013 14 2013 Stock Incentive Plan Management For For For TJX Companies, Inc. TJX 6/11/2013 1 Elect Zein Abdalla Management For For For TJX Companies, Inc. TJX 6/11/2013 2 Elect José B. Alvarez Management For For For TJX Companies, Inc. TJX 6/11/2013 3 Elect Alan M. Bennett Management For For For TJX Companies, Inc. TJX 6/11/2013 4 Elect Bernard Cammarata Management For For For TJX Companies, Inc. TJX 6/11/2013 5 Elect David T. Ching Management For For For TJX Companies, Inc. TJX 6/11/2013 6 Elect Michael F. Hines Management For For For TJX Companies, Inc. TJX 6/11/2013 7 Elect Amy B. Lane Management For For For TJX Companies, Inc. TJX 6/11/2013 8 Elect Dawn G. Lepore Management For For For TJX Companies, Inc. TJX 6/11/2013 9 Elect Carol Meyrowitz Management For For For TJX Companies, Inc. TJX 6/11/2013 10 Elect John F. O'Brien Management For For For TJX Companies, Inc. TJX 6/11/2013 11 Elect Willow B. Shire Management For For For TJX Companies, Inc. TJX 6/11/2013 12 Ratification of Auditor Management For For For TJX Companies, Inc. TJX 6/11/2013 13 Amendment to the Stock Incentive Plan Management For For For TJX Companies, Inc. TJX 6/11/2013 14 Advisory Vote on Executive Compensation Management For For For Tri-Continental Corp. TY 4/17/2013 Elect Leroy C. Richie Management For For 83% Withhold 17% For Tri-Continental Corp. TY 4/17/2013 Elect William F. Truscott Management For For 83% Wthhold 17% For Tri-Continental Corp. TY 4/17/2013 2 Ratification of Auditor Management For For 92% Against 18% For Turkish Investment Fund Inc. TKF 6/24/2013 Elect Frank L. Bowman Management For For 80% Abstain 20% For Turkish Investment Fund Inc. TKF 6/24/2013 Elect James F. Higgins Management For For 80% Abstain 20% For Turkish Investment Fund Inc. TKF 6/24/2013 Elect Manuel H. Johnson Management For For 80% Abstain 20% For U. S. Bancorp USB 4/16/2013 1 Elect Douglas M. Baker, Jr. Management For For For U. S. Bancorp USB 4/16/2013 2 Elect Y. Marc Belton Management For For For U. S. Bancorp USB 4/16/2013 3 Elect Victoria Buyniski Gluckman Management For For For U. S. Bancorp USB 4/16/2013 4 Elect Arthur D. Collins, Jr. Management For Against Against U. S. Bancorp USB 4/16/2013 5 Elect Richard K. Davis Management For For For U. S. Bancorp USB 4/16/2013 6 Elect Roland A. Hernandez Management For For For U. S. Bancorp USB 4/16/2013 7 Elect Doreen Woo Ho Management For For For U. S. Bancorp USB 4/16/2013 8 Elect Joel W. Johnson Management For For For U. S. Bancorp USB 4/16/2013 9 Elect Olivia F. Kirtley Management For For For U. S. Bancorp USB 4/16/2013 10 Elect Jerry W. Levin Management For For For U. S. Bancorp USB 4/16/2013 11 Elect David B. O'Maley Management For For For U. S. Bancorp USB 4/16/2013 12 Elect O'Dell M. Owens Management For For For U. S. Bancorp USB 4/16/2013 13 Elect Craig D. Schnuck Management For For For U. S. Bancorp USB 4/16/2013 14 Elect Patrick T. Stokes Management For For For U. S. Bancorp USB 4/16/2013 15 Ratification of Auditor Management For For For U. S. Bancorp USB 4/16/2013 16 Advisory Vote on Executive Compensation Management For For For U. S. Bancorp USB 4/16/2013 17 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against For Against Union Pacific Corp. UNP 5/16/2013 1 Elect Andrew H. Card, Jr. Management For For For Union Pacific Corp. UNP 5/16/2013 2 Elect Erroll B. Davis, Jr. Management For For For Union Pacific Corp. UNP 5/16/2013 3 Elect Thomas J. Donohue Management For For For Union Pacific Corp. UNP 5/16/2013 4 Elect Archie W. Dunham Management For For For Union Pacific Corp. UNP 5/16/2013 5 Elect Judith Richards Hope Management For For For Union Pacific Corp. UNP 5/16/2013 6 Elect John J. Koraleski Management For For For Union Pacific Corp. UNP 5/16/2013 7 Elect Charles C. Krulak Management For For For Union Pacific Corp. UNP 5/16/2013 8 Elect Michael R. McCarthy Management For For For Union Pacific Corp. UNP 5/16/2013 9 Elect Michael W. McConnell Management For For For Union Pacific Corp. UNP 5/16/2013 10 Elect Thomas F. McLarty III Management For For For Union Pacific Corp. UNP 5/16/2013 11 Elect Steven R. Rogel Management For For For Union Pacific Corp. UNP 5/16/2013 12 Elect Jose H. Villarreal Management For For For Union Pacific Corp. UNP 5/16/2013 13 Elect James R. Young Management For For For Union Pacific Corp. UNP 5/16/2013 14 Ratification of Auditor Management For For For Union Pacific Corp. UNP 5/16/2013 15 Advisory Vote on Executive Compensation Management For For For Union Pacific Corp. UNP 5/16/2013 16 2013 Stock Incentive Plan Management For For For Union Pacific Corp. UNP 5/16/2013 17 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against For United Technologies Corp. UTX 4/29/2013 1 Elect Louis Chênevert Management For For For United Technologies Corp. UTX 4/29/2013 2 Elect John V. Faraci Management For For For United Technologies Corp. UTX 4/29/2013 3 Elect Jean-Pierre Garnier Management For For For United Technologies Corp. UTX 4/29/2013 4 Elect Jamie S. Gorelick Management For For For United Technologies Corp. UTX 4/29/2013 5 Elect Edward A. Kangas Management For For For United Technologies Corp. UTX 4/29/2013 6 Elect Ellen J. Kullman Management For For For United Technologies Corp. UTX 4/29/2013 7 Elect Marshall O. Larsen Management For For For United Technologies Corp. UTX 4/29/2013 8 Elect Harold W. McGraw III Management For For For United Technologies Corp. UTX 4/29/2013 9 Elect Richard B. Myers Management For For For United Technologies Corp. UTX 4/29/2013 10 Elect H. Patrick Swygert Management For For For United Technologies Corp. UTX 4/29/2013 11 Elect André Villeneuve Management For For For United Technologies Corp. UTX 4/29/2013 12 Elect Christine Todd Whitman Management For For For United Technologies Corp. UTX 4/29/2013 13 Ratification of Auditor Management For For For United Technologies Corp. UTX 4/29/2013 14 Advisory Vote on Executive Compensation Management For For For Verizon Communications Inc. VZ 92343V104 5/2/2013 1 Elect Richard L. Carrión Management For For For Verizon Communications Inc. VZ 92343V104 5/2/2013 2 Elect Melanie L. Healey Management For For For Verizon Communications Inc. VZ 92343V104 5/2/2013 3 Elect M. Frances Keeth Management For For For Verizon Communications Inc. VZ 92343V104 5/2/2013 4 Elect Robert W. Lane Management For For For Verizon Communications Inc. VZ 92343V104 5/2/2013 5 Elect Lowell C. McAdam Management For For For Verizon Communications Inc. VZ 92343V104 5/2/2013 6 Elect Sandra O. Moose Management For For For Verizon Communications Inc VZ 92343V104 5/2/2013 7 Elect Joseph Neubauer Management For Against Against Verizon Communications Inc VZ 92343V104 5/2/2013 8 Elect Donald T. Nicolaisen Management For For For Verizon Communications Inc VZ 92343V104 5/2/2013 9 Elect Clarence Otis, Jr. Management For For For Verizon Communications Inc VZ 92343V104 5/2/2013 10 Elect Hugh B. Price Management For For For Verizon Communications Inc VZ 92343V104 5/2/2013 11 Elect Rodney E. Slater Management For For For Verizon Communications Inc VZ 92343V104 5/2/2013 12 Elect Kathryn A. Tesija Management For For For Verizon Communications Inc VZ 92343V104 5/2/2013 13 Elect Gregory D. Wasson Management For For For Verizon Communications Inc VZ 92343V104 5/2/2013 14 Ratification of Auditor Management For For For Verizon Communications Inc VZ 92343V104 5/2/2013 15 Advisory Vote on Executive Compensation Management For For For Verizon Communications Inc VZ 92343V104 5/2/2013 16 Amendment to the 2009 Long-Term Incentive Plan Management For For For Verizon Communications Inc VZ 92343V104 5/2/2013 17 Shareholder Proposal Regarding Network Neutrality Shareholder Against Against For Verizon Communications Inc VZ 92343V104 5/2/2013 18 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against For Verizon Communications Inc. VZ 92343V104 5/2/2013 19 Shareholder Proposal Regarding Proxy Access Shareholder Against For Against Verizon Communications Inc. VZ 92343V104 5/2/2013 20 Shareholder Proposal Regarding Shareholder Approval of Severance Agreements Shareholder Against Against For Verizon Communications Inc. VZ 92343V104 5/2/2013 21 Shareholder Proposal Regarding Right to Call a Special Meeting Shareholder Against For Against Verizon Communications Inc. VZ 92343V104 5/2/2013 22 Shareholder Proposal Regarding Right to Act by Written Consent Shareholder Against For Against Wal-Mart Stores, Inc. WMT 6/7/2013 1 Elect Aida M. Alvarez Management For Against Against Wal-Mart Stores, Inc. WMT 6/7/2013 2 Elect James I. Cash, Jr. Management For Against Against Wal-Mart Stores, Inc. WMT 6/7/2013 3 Elect Roger C. Corbett Management For For For Wal-Mart Stores, Inc. WMT 6/7/2013 4 Elect Douglas N. Daft Management For For For Wal-Mart Stores, Inc. WMT 6/7/2013 5 Elect Michael T. Duke Management For Against Against Wal-Mart Stores, Inc. WMT 6/7/2013 6 Elect Timothy P. Flynn Management For For For Wal-Mart Stores, Inc. WMT 6/7/2013 7 Elect Marissa A. Mayer Management For For For Wal-Mart Stores, Inc. WMT 6/7/2013 8 Elect Gregory B. Penner Management For For For Wal-Mart Stores, Inc. WMT 6/7/2013 9 Elect Steven S. Reinemund Management For For For Wal-Mart Stores, Inc. WMT 6/7/2013 10 Elect H. Lee Scott, Jr. Management For Against Against Wal-Mart Stores, Inc. WMT 6/7/2013 11 Elect Jim C. Walton Management For For For Wal-Mart Stores, Inc. WMT 6/7/2013 12 Elect S. Robson Walton Management For For For Wal-Mart Stores, Inc. WMT 6/7/2013 13 Elect Christopher J. Williams Management For Against Against Wal-Mart Stores, Inc. WMT 6/7/2013 14 Elect Linda S. Wolf Management For For For Wal-Mart Stores, Inc. WMT 6/7/2013 15 Ratification of Auditor Management For For For Wal-Mart Stores, Inc. WMT 6/7/2013 16 Advisory Vote on Executive Compensation Management For For For Wal-Mart Stores, Inc. WMT 6/7/2013 17 Approval of the Management Incentive Plan Management For For For Wal-Mart Stores, Inc. WMT 6/7/2013 18 Shareholder Proposal Regarding Right to Call Special Meeting Shareholder Against For Against Wal-Mart Stores, Inc. WMT 6/7/2013 19 Shareholder Proposal Regarding Retention of Shares Shareholder Against Against For Wal-Mart Stores, Inc. WMT 6/7/2013 20 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against For Against Wal-Mart Stores, Inc. WMT 6/7/2013 21 Shareholder Proposal Regarding Recoupment Report Shareholder Against For Against Walt Disney Co. DIS 3/6/2013 1 Elect Susan E. Arnold Management For For For Walt Disney Co. DIS 3/6/2013 2 Elect John S. Chen Management For For For Walt Disney Co. DIS 3/6/2013 3 Elect Judith L. Estrin Management For For For Walt Disney Co. DIS 3/6/2013 4 Elect Robert A. Iger Management For For For Walt Disney Co. DIS 3/6/2013 5 Elect Fred H. Langhammer Management For For For Walt Disney Co. DIS 3/6/2013 6 Elect Aylwin B. Lewis Management For For For Walt Disney Co. DIS 3/6/2013 7 Elect Monica C. Lozano Management For For For Walt Disney Co. DIS 3/6/2013 8 Elect Robert W. Matschullat Management For For For Walt Disney Co. DIS 3/6/2013 9 Elect Sheryl Sandberg Management For For For Walt Disney Co. DIS 3/6/2013 10 Elect Orin C. Smith Management For Against Against Walt Disney Co. DIS 3/6/2013 11 Ratification of Auditor Management For For For Walt Disney Co. DIS 3/6/2013 12 Amendment to the 2002 Executive Performance Plan Management For Against Against Walt Disney Co. DIS 3/6/2013 13 Advisory Vote on Executive Compensation Management For Against Against Walt Disney Co. DIS 3/6/2013 14 Shareholder Proposal Regarding Proxy Access Shareholder Against For Against Walt Disney Co. DIS 3/6/2013 15 Shareholder Proposal Regarding Separation of Chairman and CEO Shareholder Against For Against Wells Fargo & Co. WFC 4/23/2013 1 Elect John D. Baker II Management For Against Against Wells Fargo & Co. WFC 4/23/2013 2 Elect Elaine L. Chao Management For For For Wells Fargo & Co. WFC 4/23/2013 3 Elect John S. Chen Management For For For Wells Fargo & Co. WFC 4/23/2013 4 Elect Lloyd H. Dean Management For For For Wells Fargo & Co. WFC 4/23/2013 5 Elect Susan E. Engel Management For For For Wells Fargo & Co. WFC 4/23/2013 6 Elect Enrique Hernandez, Jr. Management For For For Wells Fargo & Co. WFC 4/23/2013 7 Elect Donald M. James Management For Against Against Wells Fargo & Co. WFC 4/23/2013 8 Elect Cynthia H. Milligan Management For Against Against Wells Fargo & Co. WFC 4/23/2013 9 Elect Federico F. Peña Management For For For Wells Fargo & Co. WFC 4/23/2013 10 Elect Howard V. Richardson Management For For For Wells Fargo & Co. WFC 4/23/2013 11 Elect Judith M. Runstad Management For For For Wells Fargo & Co. WFC 4/23/2013 12 Elect Stephen W. Sanger Management For For For Wells Fargo & Co. WFC 4/23/2013 13 Elect John G. Stumpf Management For For For Wells Fargo & Co. WFC 4/23/2013 14 Elect Susan G. Swenson Management For For For Wells Fargo & Co. WFC 4/23/2013 15 Advisory Vote on Executive Compensation Management For For For Wells Fargo & Co. WFC 4/23/2013 16 Approve the Company's Amended and Restated Long-Term Incentive Compensation Plan Management For For For Wells Fargo & Co. WFC 4/23/2013 17 Ratification of Auditor Management For For For Wells Fargo & Co. WFC 4/23/2013 18 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against For Against Wells Fargo & Co. WFC 4/23/2013 19 Shareholder Proposal Regarding Lobbying Report Shareholder Against Against For Wells Fargo & Co. WFC 4/23/2013 20 Shareholder Proposal Regarding Discriminitory Mortgage Servicing and Foreclosure Practices Shareholder Against Against For Western Asset/Claymore Inflation-Linked Opportunities & Income Fund WIW 95766R104 4/30/2013 Elect Kenneth D. Fuller Management For For 95% Withhold 5% For Western Asset/Claymore Inflation-Linked Opportunities & Income Fund WIW 95766R104 4/30/2013 Elect Ronald E. Toupin, Jr. Management For For 95% Withhold 5% Against Western Asset/Claymore Inflation-Linked Securities & Income Fund WIA 95766Q106 4/30/2013 Elect Michael Larson Management For For 95% Withhold 5% For Weyerhaeuser Co. WY 4/11/2013 1 Elect Debra Cafaro Management For For For Weyerhaeuser Co. WY 4/11/2013 2 Elect Mark Emmert Management For For For Weyerhaeuser Co. WY 4/11/2013 3 Elect Daniel Fulton Management For For For Weyerhaeuser Co. WY 4/11/2013 4 Elect John Kieckhefer Management For For For Weyerhaeuser Co. WY 4/11/2013 5 Elect Wayne Murdy Management For For For Weyerhaeuser Co. WY 4/11/2013 6 Elect Nicole Piasecki Management For For For Weyerhaeuser Co. WY 4/11/2013 7 Elect Doyle Simons Management For For For Weyerhaeuser Co. WY 4/11/2013 8 Elect Richard Sinkfield Management For For For Weyerhaeuser Co. WY 4/11/2013 9 Elect D. Michael Steuert Management For For For Weyerhaeuser Co. WY 4/11/2013 10 Elect Kim Williams Management For For For Weyerhaeuser Co. WY 4/11/2013 11 Elect Charles Williamson Management For For For Weyerhaeuser Co. WY 4/11/2013 12 2013 Long Term Incentive Plan Management For For For Weyerhaeuser Co. WY 4/11/2013 13 Advisory Vote on Executive Compensation Management For For For Weyerhaeuser Co. WY 4/11/2013 14 Ratification of Auditor Management For For For WPX Energy Inc. WPX 98212B103 5/22/2013 1 Elect John A. Carrig Management For For 93% Abstain 7% For WPX Energy Inc. WPX 98212B103 5/22/2013 2 Elect Henry E. Lentz Management For For 90% Abstain 10% For WPX Energy Inc. WPX 98212B103 5/22/2013 3 Elect William G. Lowrie Management For For 92% Abstain 8% For WPX Energy Inc. WPX 98212B103 5/22/2013 4 Advisory Vote on Executive Compensation Management For For 92% Against 8% For WPX Energy Inc. WPX 98212B103 5/22/2013 5 Frequency of Advisory Vote on Executive Compensation Management 1 Year 1Year 95% 2 Year 1% 3 Year 4% For WPX Energy Inc. WPX 98212B103 5/22/2013 6 2013 Incentive Plan Management For For 98% Against 2% For WPX Energy Inc. WPX 98212B103 5/22/2013 7 Ratification of Auditor Management For For 100% For Xcel Energy, Inc. XEL 98389B100 5/22/2013 1 Elect Gail K. Boudreaux Management For For For Xcel Energy, Inc. XEL 98389B100 5/22/2013 2 Elect Fredric W. Corrigan Management For For For Xcel Energy, Inc. XEL 98389B100 5/22/2013 3 Elect Richard K. Davis Management For For For Xcel Energy, Inc. XEL 98389B100 5/22/2013 4 Elect Benjamin G.S. Fowke III Management For For For Xcel Energy, Inc. XEL 98389B100 5/22/2013 5 Elect Albert F. Moreno Management For For For Xcel Energy, Inc. XEL 98389B100 5/22/2013 6 Elect Richard T. O'Brien Management For For For Xcel Energy, Inc. XEL 98389B100 5/22/2013 7 Elect Christopher J. Policinski Management For For For Xcel Energy, Inc. XEL 98389B100 5/22/2013 8 Elect A. Patricia Sampson Management For For For Xcel Energy, Inc. XEL 98389B100 5/22/2013 9 Elect James J. Sheppard Management For For For Xcel Energy, Inc. XEL 98389B100 5/22/2013 10 Elect David A. Westerlund Management For For For Xcel Energy, Inc. XEL 98389B100 5/22/2013 11 Elect Kim Williams Management For For For Xcel Energy, Inc. XEL 98389B100 5/22/2013 12 Elect Timothy V. Wolf Management For For For Xcel Energy, Inc. XEL 98389B100 5/22/2013 13 Ratification of Auditor Management For For For Xcel Energy, Inc. XEL 98389B100 5/22/2013 14 Advisory Vote on Executive Compensation Management For For For Xcel Energy, Inc. XEL 98389B100 5/22/2013 15 Shareholder Proposal Regarding Independent Board Chairman Shareholder Against For Against Yahoo Inc. YHOO 6/25/2013 1 Elect John D. Hayes Management For For For Yahoo Inc. YHOO 6/25/2013 2 Elect Susan M. James Management For For For Yahoo Inc. YHOO 6/25/2013 3 Elect Max R. Levchin Management For For For Yahoo Inc. YHOO 6/25/2013 4 Elect Peter Liguori Management For For For Yahoo Inc. YHOO 6/25/2013 5 Elect Daniel S. Loeb Management For For For Yahoo Inc. YHOO 6/25/2013 6 Elect Marissa A. Mayer Management For For For Yahoo Inc. YHOO 6/25/2013 7 Elect Thomas J. McInerney Management For For For Yahoo Inc. YHOO 6/25/2013 8 Elect Maynard G. Webb, Jr. Management For For For Yahoo Inc. YHOO 6/25/2013 9 Elect Harry J. Wilson Management For For For Yahoo Inc. YHOO 6/25/2013 10 Elect Michael J. Wolf Management For For For Yahoo Inc. YHOO 6/25/2013 11 Advisory Vote on Executive Compensation Management For For For Yahoo Inc. YHOO 6/25/2013 12 Ratification of Auditor Management For For For Yahoo Inc. YHOO 6/25/2013 13 Shareholder Regarding Corporate Social Responsibility Report Shareholder Against Against For Yahoo Inc. YHOO 6/25/2013 14 Shareholder Proposal Regarding Report on Political Spending Shareholder Against For Against Zweig Fund Inc. ZF 5/14/2013 Elect George R. Aylward Management For For 87.5% Withhold 12.5% For Zweig Fund Inc. ZF 5/14/2013 Elect William H. Wright II Management For For 87.5% Withhold 12.5% For Zweig Total Return Fund Inc. ZTR 5/14/2013 Elect George R. Aylward Management For For 90% Withhold 10% For Zweig Total Return Fund Inc. ZTR 5/14/2013 Elect William H. Wright II Management For For 90% Withhold 10% For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Cornerstone Strategic Value Fund, Inc. By (Signature and Title) /s/ Ralph W. Bradshaw Ralph W. Bradshaw, President and Chairman (Principal Executive Officer) Date August 13, 2013
